Execution Copy

 

Exhibit 10.19.6

Confidential Treatment Requested

 

OFFICE LEASE

 

between

 

RIDGE PARKWAY ASSOCIATES, LLC,

a Delaware limited liability company

(“Landlord”)

 

and

 

McDATA CORPORATION,

a Delaware corporation

(“Tenant”)

 

demising premises located at:

 

11802 Ridge Parkway

Building 2

Broomfield, Colorado



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

AMENDED AND RESTATED OFFICE LEASE

 

Article

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

ARTICLE I — DEFINITIONS

   1

ARTICLE II – PREMISES; TENANT IMPROVEMENT ALLOWANCE

   8

ARTICLE III – LEASE TERM

   9

ARTICLE IV — RENT

   10

ARTICLE V – SECURITY DEPOSIT

   17

ARTICLE VI — USE OF PREMISES

   17

ARTICLE VII — UTILITIES AND SERVICES

   18

ARTICLE VIII — MAINTENANCE AND REPAIRS

   20

ARTICLE IX — ALTERATIONS, ADDITIONS AND IMPROVEMENTS

   22

ARTICLE X — INDEMNIFICATION AND INSURANCE

   25

ARTICLE XI — DAMAGE OR DESTRUCTION

   27

ARTICLE XII — CONDEMNATION

   28

ARTICLE XIII – LANDLORD IMPROVEMENTS

   29

ARTICLE XIV — ASSIGNMENT AND SUBLETTING

   29

ARTICLE XV — DEFAULT AND REMEDIES

   31

ARTICLE XVI — ATTORNEYS’ FEES; COSTS OF SUIT

   35

ARTICLE XVII — SUBORDINATION AND ATTORNMENT

   35

ARTICLE XVIII — QUIET ENJOYMENT

   36

ARTICLE XIX — RULES AND REGULATIONS

   36

ARTICLE XX — ESTOPPEL CERTIFICATES

   36

ARTICLE XXI — ENTRY BY LANDLORD

   37

ARTICLE XXII — LANDLORD’S LEASE UNDERTAKINGS-EXCULPATION FROM PERSONAL
LIABILITY; TRANSFER OF LANDLORD’S INTEREST

   37



--------------------------------------------------------------------------------

ARTICLE XXIII – HOLDOVER TENANCY

   38

ARTICLE XXIV — NOTICES

   38

ARTICLE XXV — BROKERS

   39

ARTICLE XXVI — ELECTRONIC SERVICES

   39

ARTICLE XXVII — MISCELLANEOUS

   40

SECTION 1 - PURCHASE AND SALE

   7

SECTION 2 - PURCHASE PRICE

   8

SECTION 4 - REPRESENTATIONS AND WARRANTIES

   8

4.1 Purchaser’s Representations and Warranties

   8

4.2 Seller’s Representations and Warranties

   9

4.3 ‘As Is’ Sale

   9

4.4 Release; Indemnity

   10

SECTION 5 - CLOSING

   10

5.1 Closing

   10

5.2 Possession

   10

5.3 Proration

   10

5.4 Closing Costs

   11

5.5 Seller’s Obligations at the Closing

   11

5.6 Purchaser’s Obligations at the Closing

   12

5.7 Closing Escrow

   13

SECTION 6 - RISK OF LOSS

   13

6.1 Condemnation

   13

6.2 Casualty

   13

SECTION 7 - DEFAULT; TERMINATION

   14

7.1 Default by Seller

   14

7.2 Default by Purchaser.

   14

7.4 Confirmation of Termination

   14

SECTION 8 - FUTURE OPERATIONS

   15

SECTION 9 - MISCELLANEOUS

   15

9.1 Notices

   15

9.2 Real Estate Commissions

   15

9.3 Entire Agreement

   15

9.4 Amendment

   15

9.5 Headings

   15

9.6 Time of Essence

   15

9.7 Successors and Assigns; Assignments; Tax Free Exchanges

   16



--------------------------------------------------------------------------------

9.8 Invalid Provision

   16

9.9 Attorneys’ Fees

   16

9.10 Confidentiality

   16

9.11 No Survival

   17

9.12 Multiple Counterparts

   17

9.13 Exhibits

   17

9.14 Construction; Independent Counsel

   17

9.15 No Recordation

   17

9.16 Jury Waiver

   17

9.17 Governing Law

   18

SECTION 10 - ESCROW PROVISIONS

   18

10.1 Escrow Account and Notice

   18

10.2 Dispute Regarding Escrow Payments

   18

10.3 Limitation on Escrow Agent Liability

   19



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A — Site Plan

Exhibit B — Legal Description of the Land

Exhibit C — Work Letter Agreement

Exhibit D — Rules and Regulations

Exhibit E – Schedule of Environmental Reports

Exhibit F — Premises Acceptance Agreement

Exhibit G — Janitorial Specifications

Exhibit H — Form of SNDA

 

ADDENDA

 

Addendum 1 – Right of First Refusal Space

Addendum 2 – Option to Renew or Extend

Addendum 3 – Purchase Option

Addendum 4 – Cancellation Option

Addendum 5 – Additional Emergency Generator



--------------------------------------------------------------------------------

OFFICE LEASE

 

THIS OFFICE LEASE (this “Lease”), dated as of September 9, 2004, is made and
entered into by and between RIDGE PARKWAY ASSOCIATES, LLC, a Delaware limited
liability company (“Landlord”), and McDATA CORPORATION, a Delaware corporation
(“Tenant”).

 

W I T N E S S E T H: That;

 

WHEREAS, Landlord and Tenant desire to enter into this Lease.

 

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

ARTICLE I — DEFINITIONS

 

Unless the context otherwise specifies or requires, for purposes of this Lease,
the following terms shall have the meanings specified in this Article I:

 

1.01 “ADA Standards” shall have the meaning ascribed to such term in Section
9.01.

 

1.02 “Additional Generator” shall have the meaning ascribed to such term in
Section 8.05.

 

1.03 “Additional Improvement Allowance” shall have the meaning ascribed to such
term in Section 2.03.

 

1.04 “Additional Insureds” shall have the meaning ascribed to such term in
Section 10.05.

 

1.05 “Adjustment Rate” shall mean interest at the rate of ten percent (10%) per
annum, compounded monthly.

 

1.06 “Affiliate” shall mean a person or entity directly or indirectly, through
one or more intermediaries, that Controls, is Controlled by, or under common
Control with the party in question.

 

1.07 “Alterations” shall have the meaning ascribed to such term in Section 9.01.

 

1.08 “Applicable Laws” shall mean all laws, ordinances, regulations and
directives of any governmental authority having jurisdiction.

 

1.09 “Base Rent” shall mean the base rental payable with respect to the Premises
pursuant to Section 4.01 below.

 

1.10 “Building One” shall mean the building which contains approximately 168,127
square feet of Rentable Area located at 11802 Ridge Parkway, is adjacent to the
Project, and is known as Building One as shown on the Site Plan.



--------------------------------------------------------------------------------

1.11 “Building Standard Method for Measurement” shall mean the calculation of
Rentable Area made in accordance with ANSI-Z65.1-1996 BOMA Standard Measurement
(1996 standard).

 

1.12 “Building Two” shall mean the building which contains approximately 168,127
square feet of Rentable Area located at 11802 Ridge Parkway, contains the
Premises and is known as Building Two as shown on the Site Plan.

 

1.13 “Business Hours” shall mean the hours of 7:00 a.m. to 7:00 p.m., Monday
through Friday and 8:00 a.m. to 12:00 p.m. on Saturdays exclusive of Holidays.
For purposes of this Lease, “Holidays” shall mean New Year’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and Christmas Day.

 

1.14 “Cancellation Date” shall have the meaning ascribed to such term in
Addendum 4.

 

1.15 “Cancellation Notice” shall have the meaning ascribed to such term in
Addendum 4.

 

1.16 “Cancellation Payment” shall have the meaning ascribed to such term in
Addendum 4.

 

1.17 “CGLI” shall have the meaning ascribed to such term in Section 10.03(A).

 

1.18 “Commencement Date” shall mean the date of this Lease.

 

1.19 “Common Areas” shall mean all driveways, accessways, sidewalks, landscaped
areas, parking areas, lobbies, elevators, entrances, the roof and other areas of
the Project designated by Landlord from time to time for use by tenants and
their employees and invitees. In addition, the Common Areas shall include the
exclusive right to use interior Common Areas for its employees, agents and
invitees and the nonexclusive right to use electrical, mechanical, or telecom
rooms at no additional charge for the purposes for which they were intended;
provided that Tenant obtains Landlord’s prior written approval which will not be
unreasonably withheld, delayed or conditioned and such use does not interfere
with any service which Landlord is obligated to provide pursuant to this Lease.

 

1.20 “Comparable Buildings” shall mean other comparable office projects of
similar type, quality, size, location, visibility, age, systems, infrastructure
age and capacity, and reputation in the Northwest Denver Office Corridor as the
same may exist from time to time.

 

1.21 “Condemnation” shall have the meaning ascribed to such term in Section
12.01.

 

1.22 “Construction Period” shall mean the seven (7) month period ending on the
Rent Commencement Date.

 

1.23 “Control” shall mean with respect to an entity that is a corporation, the
right to exercise, directly or indirectly, fifty percent (50%) or more of the
voting rights attributable to the shares of the controlled corporation and, with
respect to an entity that is not a corporation, the possession directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled entity.

 

1.24 “Controllable Operating Expense Base” shall have the meaning ascribed to
such term in Section 4.05.

 

1.25 “Controllable Operating Expense Limit” shall have the meaning ascribed to
such term in Section 4.05.



--------------------------------------------------------------------------------

1.26 “Controllable Operating Expenses” shall have the meaning ascribed to such
term in Section 4.05.

 

1.27 “Early Occupancy Period” shall have the meaning ascribed to such term in
Section 2.05.

 

1.28 “Environmental Laws” shall mean and include all now and hereafter existing
statutes, laws, ordinances, codes, regulations, rules, rulings, orders, decrees,
directives, policies and requirements by any Regulatory Authority regulating,
relating to, or imposing liability or standards of conduct concerning public
health and safety or the environment.

 

1.29 “Event of Default” shall have the meaning ascribed to such term in Section
15.01.

 

1.30 “Excess Operating Expenses” shall mean the amount by which Operating
Expenses and Property Taxes for the Early Occupancy Period exceeds [***] per
square foot of Rentable Area per year.

 

1.31 “Existing Generator” shall have the meaning ascribed to such term in
Section 8.05.

 

1.32 “Expiration Date” shall mean January 31, 2017.

 

1.33 “First Class Building Standards” shall mean of a quality that is equal to
or exceeds the quality of Comparable Buildings.

 

1.34 “Handle,” “handle,” “Handled,” “handled,” “Handling,” or “handling” shall
mean any installation, handling, generation, storage, treatment, use, disposal,
discharge, release, manufacture, refinement, presence, migration, emission,
abatement, removal, transportation, or any other activity of any type in
connection with or involving Hazardous Materials.

 

1.35 “Hazardous Materials” shall mean: any material or substance: (i) which is
designated or becomes designated as a “hazardous substance,” “hazardous waste,”
“infectious waste,” “chemical mixture or substance,” or “air pollutant” under
Environmental Laws; (ii) containing petroleum, crude oil or any fraction
thereof; (iii) containing polychlorinated biphenyls (PCB’s); (iv) containing
asbestos; (v) which is radioactive; or (vi) which is infectious.

 

1.36 “Improvement Allowance” shall mean the Initial Improvement Allowance and
the Additional Improvement Allowance, if taken.

 

1.37 “Initial Improvement Allowance” shall have the meaning ascribed to such
term in Section 2.02.

 

1.38 “Interest Rate” shall mean an interest rate equal to the lesser of the
maximum rate permitted by law, if any, [***] per annum, compounded monthly, from
the date due to the date paid.

 

1.39 “Land” shall mean Landlord’s interest in the land legally described on
Exhibit B.

 

1.40 “Landlord” shall mean Ridge Parkway Associates, LLC, a Delaware limited
liability company and any successor Landlord hereunder.



--------------------------------------------------------------------------------

1.41 “Landlord’s Address For Notices” shall mean:

 

     Ridge Parkway Associates, LLC      c/o Alliance Commercial Partners, LLC  
   165 South Union Blvd.      Suite 580      Lakewood, Colorado 80228      Attn:
Douglas McCormick with mandatory      copies to:    Whitewater Capital 4, LLC  
   12700 Whitewater Drive      Minnetonka, MN 55343      Attn: William Muenzberg
    and    Faegre & Benson LLP      2200 Wells Fargo Center      90 South
Seventh Street      Minneapolis, MN 55402-3901      Attn: Matthew R. Bogart

 

1.42 “Landlord’s Broker” shall mean CB Richard Ellis.

 

1.43 “Landlord’s Lease Undertakings” shall have the meaning ascribed to such
term in Section 22.01.

 

1.44 “Landlord’s Real Estate” shall have the meaning ascribed to such term in
Section 22.01.

 

1.45 “Landlord’s Statement” shall have the meaning ascribed to such term in
Section 4.04(C).

 

1.46 “Lease” and “Lease Documents” shall mean this Lease and any exhibits,
addenda or attachments hereto.

 

1.47 “Lease Term” shall mean the period between the Commencement Date and the
Expiration Date (as hereinafter defined), unless sooner terminated as otherwise
provided in this Lease, as the same may be extended pursuant to the terms of
this Lease.

 

1.48 “Lease Year” shall mean each twelve-month period during the Lease Term
commencing on the Rent Commencement Date and on each anniversary thereof.

 

1.49 “Lines” shall have the meaning ascribed to such term in Section 26.01.

 

1.50 “Market Base Rental Rate” shall mean the annual net rental rate per square
foot (exclusive of expense pass-through additions, whether characterized as such
or not, and exclusive of any portion of “base rentals” attributable to expenses
or to an “expense stop”) of Rentable Area then being charged in Comparable
Buildings for new leases then being entered into for space in the Northwest
Denver Office Corridor that is comparable to the space for which the Market Base
Rental Rate is being determined, taking into consideration Market Factors.

 

1.51 “Market Factors” shall mean collectively, the location, quality, age,
systems and infrastructure, and reputation of the buildings in which the space
being compared is located, visibility,



--------------------------------------------------------------------------------

access, ingress/egress, signage rights, parking density and type, floor plan
efficiency, floor size, floor load capacity, systems and infrastructure age and
capacity; the amount of commissions and tenant improvement allowances or tenant
finishes provided by the landlord; use and size of the space under comparison;
location and/or floor level of the subject space and any comparison space within
their respective buildings, including view, elevator lobby exposure, etc.;
definition of “Rentable Area” applicable to the spaces; distinction (if any)
between “gross” and “net” rental rates; type, base year or dollar amount for
escalation purposes (both operating costs and real estate taxes) if the
comparison space is being leased on a “gross” lease basis; any other adjustments
(including by way of indexes) to base rental; extent of services provided or to
be provided; inclusion of parking charges in rental, if applicable; lease
takeovers/assumptions by the landlord of the comparison space, if applicable;
club memberships granted, if any, credit standing and financial stature of
Tenant and of the tenants in any comparison spaces; and term or length of lease
of subject space and of any comparison space.

 

1.52 “Mortgagee” shall have the meaning ascribed to such term in Section 17.01.

 

1.53 “Notified Party” shall have the meaning ascribed to such term in Section
17.03.

 

1.54 “Operating Expenses” shall have the meaning ascribed to such term in
Section 4.03.

 

1.55 “Parking Area” shall mean the parking area outlined on the Site Plan which
shall contain approximately four (4) parking spaces per 1,000 square feet of
Rentable Area in the Premises.

 

1.56 “Permitted Expenditures” shall have the meaning a ascribed to such term in
Section 2.02.

 

1.57 “Permitted Transfer” shall have the meaning ascribed to such term in
Section 14.02.

 

1.58 “Permitted Use” shall mean nonretail, general office purposes and for no
other purpose. Landlord acknowledges that “general office purposes” may include
without limitation research and development labs, computer labs, incidental
equipment testing and repair, demonstration rooms, in bound customer support
functions, training rooms, and/or data center rooms and other uses pertinent to
Tenant’s operation which are generally consistent with an office building.

 

1.59 “Premises” shall mean the approximately 168,127 square feet of Rentable
Area located in Building Two.

 

1.60 “Project” means the Premises and the Common Areas, including without
limitation the Parking Area.

 

1.61 “Property Taxes” shall mean the aggregate amount of all real estate taxes,
assessments (whether they be general or special), sewer rents and charges,
transit taxes, taxes based upon the receipt of rent and any other federal, state
or local governmental charge, general, special, ordinary or extraordinary (but
not including income, franchise succession, or transfer taxes, capital stock,
inheritance, estate, gift, federal or state taxes on income or any other taxes
imposed upon or measured by Landlord’s gross income or profits, unless the same
shall be imposed in lieu of real estate taxes or other ad valorem taxes and
taxes attributable to the personal property of other tenants), which Landlord
shall pay or become obligated to pay in connection with the Project, or any part
thereof. Property Taxes also shall include all reasonable fees and costs,
including attorneys’ fees, appraisals and consultants’ fees, incurred by
Landlord in seeking to obtain a reassessment, reduction of, or a limit on the
increase in, any Property Taxes, regardless of whether any reduction or
limitation is obtained. Property Taxes for any calendar year shall be Property
Taxes which are due for payment or paid in such year, rather than Property Taxes
which



--------------------------------------------------------------------------------

are assessed or become a lien during such year. Property Taxes shall also
include any personal property taxes imposed upon the furniture, fixtures,
machinery, equipment, apparatus, systems and appurtenances of Landlord used at
the Project in connection with the management of Project.

 

1.62 “Purchase Agreement” shall have the meaning ascribed to such term in
Addendum 3.

 

1.63 “Purchase Notice” shall have the meaning ascribed to such term in Addendum
3.

 

1.64 “Purchase Option” shall have the meaning ascribed to such term in Addendum
3.

 

1.65 “Regulatory Authority” shall mean any federal, state or local governmental
agency, commission, board or political subdivision having jurisdiction.

 

1.66 “Renewal Option” and “Renewal Options” shall have the meanings ascribed to
such terms in Addendum 2.

 

1.67 “Renewal Term” and “Renewal Terms” shall have the meanings ascribed to such
terms in Addendum 2.

 

1.68 “Rent” shall mean any and all amounts due to Landlord from Tenant pursuant
to the provisions of this Lease.

 

1.69 “Rent Commencement Date” shall mean February 1, 2006.

 

1.70 “Rent Adjustments” has the meaning assigned to it in Section 4.03.

 

1.71 “Rentable Area” with respect to the Premises shall mean 168,127 square feet
of the rentable area of the Premises which has been calculated in accordance
with the Building Standard Method for Measurement. Neither Landlord nor Tenant
shall have the right to remeasure the Premises and Landlord and Tenant agree
that the Rentable Area of the Premises shall be 168,127 square feet for all
purposes hereunder.

 

1.72 “Rooftop Installations” shall have the meaning ascribed to such term in
Section 26.05.

 

1.73 “Security Deposit” shall have the meaning ascribed to such term in Section
5.01.

 

1.74 “Site Plan” shall mean the site plan attached hereto as Exhibit A.

 

1.75 “SNDA” shall have the meaning ascribed to such term in Section 17.01.

 

1.76 “Tenant” shall mean McDATA Corporation, a Delaware corporation.

 

1.77 “Tenant’s Address for Notices” shall mean:

 

Prior to the Rent Commencement Date:

 

McDATA Corporation

380 Interlocken Cresent, Suite 600

Broomfield, Colorado 80021

Attention: Legal Department



--------------------------------------------------------------------------------

with required copies to:

 

McDATA Corporation

4 McDATA Corporation

Broomfield, Colorado 80021

Attention: Peter Johnson

 

and

 

Partners National Real Estate Group, Inc.

3838 Oak Lawn Avenue, Suite 850

Dallas, Texas 75219

Attention: Craig Jones

 

and

 

HKE

1660 Lincoln Street

Suite 3050

Denver, Colorado 80264

Attention: Jep Seman

 

After the Rent Commencement Date:

 

McDATA Corporation

11802 Ridge Parkway

Building 2

Broomfield, Colorado 80021

Attention: Legal Department

 

with required copies to:

 

McDATA Corporation

4 McDATA Corporation

Broomfield, Colorado 80021

Attention: Peter Johnson

 

and

 

Partners National Real Estate Group, Inc.

3838 Oak Lawn Avenue, Suite 850

Dallas, Texas 75219

Attention: Craig Jones

 

and

 

HKE

1660 Lincoln Street

Suite 3050

Denver, Colorado 80264

Attention: Jep Seman



--------------------------------------------------------------------------------

1.78 “Tenant’s Broker” shall mean Partners National Real Estate Group Inc., a
Texas corporation.

 

1.79 “Tenant’s Hazardous Materials” shall mean any Hazardous Materials brought
into the Premises or the Project by Tenant, its subtenants or its assigns, or
their respective contractors, clients, members, managers, partners, officers,
directors, employees, agents or invitees.

 

1.80 “Tenant’s Percentage Share” shall mean a fraction, the numerator of which
is the Rentable Area of the Premises (i.e., 168,127 square feet) and the
denominator of which is the Rentable Area of Building Two (i.e. 168,127 square
feet), and is equal to one hundred percent (100%).

 

1.81 “Transfer” shall have the meaning ascribed to such term in Section 14.01.

 

1.82 “Work” shall have the meaning ascribed to such term in the Work Letter.

 

1.83 “Work Letter” shall mean the Work Letter Agreement attached hereto as
Exhibit C.

 

 

ARTICLE II – PREMISES; TENANT IMPROVEMENT ALLOWANCE

 

2.01 Lease of Premises. Landlord hereby leases the Premises to Tenant, and
Tenant hereby leases the Premises from Landlord, for the Lease Term subject to
the terms, covenants and conditions set forth in this Lease.

 

2.02 Tenant Improvement Allowance. Subject to and in accordance with the terms
of the Work Letter, Landlord shall provide Tenant a tenant improvement allowance
of up to [***] per square foot of Rentable Area in the Premises (the “Initial
Improvement Allowance”). The Initial Improvement Allowance may be used
interchangeably by Tenant in its sole discretion only to cover any expense
(labor and materials, shipping and handling) associated with the construction of
the Work, including the cost of architectural/engineering design services,
engineering costs, relocation costs, signage costs, as well as, acquisition and
installation of voice and data cabling, fiber optic equipment and installation,
and computer equipment supplemental HVAC units, UPS systems, furniture,
fixtures, and trade fixtures (“Permitted Expenditures”) all of which shall be
constructed by or on behalf of Tenant in accordance with the terms of the Work
Letter. Subject to the following sentence, any portion of the Initial
Improvement Allowance which is not used for Permitted Expenditures may be used
by Tenant as an offset against monthly Base Rent until fully utilized; provided
that in no event shall more than [***] per square foot of the Initial
Improvement Allowance be used to offset Base Rent. In order to offset any
portion of the Initial Improvement Allowance against Base Rent, Tenant must
provide Landlord with written notice on or before December 31, 2005 specifying
the amount of the Initial Improvement Allowance that Tenant is electing to
offset against Base Rent (subject to the limitations set forth in the prior
sentence.)

 

2.03 Additional Improvement Allowance. Provided that Tenant utilizes the full
Initial Improvement Allowance for Permitted Expenditures, Landlord agrees to
provide to Tenant, an additional allowance of up to [***] per square foot of
Rentable Area in the Premises (the “Additional Improvement Allowance”). Tenant
may elect to receive the Additional Improvement Allowance by providing Landlord
with written notice on or before November 1, 2005. In the event that Tenant
elects to receive the Additional Improvement Allowance or any portion thereof,
Landlord shall make such Additional Improvement Allowance available to Tenant in
the same manner and for the same purposes as set forth for the Improvement
Allowance in Section 2.02 above; provided that no portion of the Additional
Improvement Allowance may be used as an offset against Base Rent. On the Rent



--------------------------------------------------------------------------------

Commencement Date, the monthly Base Rent payable by Tenant shall be increased by
an amount sufficient to amortize the amount of the Additional Improvement
Allowance funded (or to be funded by Landlord pursuant to pending draw requests)
in equal monthly installments assuming an interest rate equal to the Adjustment
Rate over one hundred thirty-two (132) months. In such event, Landlord and
Tenant shall execute a lease amendment confirming the new Base Rent.

 

2.04 Condition of Premises. Except as expressly set forth in this Lease
(including the Work Letter), Tenant acknowledges that Landlord has not made any
representations or warranty with respect to the condition of the Premises or the
Project or with respect to the suitability or fitness of either for the conduct
of Tenant’s Permitted Use or for any other purpose. Tenant acknowledges that it
is had a full opportunity to make its own determination on this regard. Except
as is expressly set forth in this Lease (including the Work Letter), Tenant
agrees to accept the Premises in its current, “as is, where is” condition
without any agreements, representations, understandings or obligations on the
part of Landlord having been made with respect to the performance of any
alterations, repairs or improvements (or to provide any allowance for same).
Without limiting the generality of the foregoing, Tenant acknowledges that the
current certificate of occupancy allows the Premises to be used only for limited
warehousing purposes only and that Tenant shall be responsible for constructing
all improvements necessary in order to allow the Premises to be utilized for the
Permitted Use. Notwithstanding anything to the contrary, Landlord agrees to
conduct a preconstruction walk through and building systems check with Tenant
and its representatives no later than March 1, 2005 and to promptly undertake
any repairs and corrections identified and necessary to ensure that the Major
Mechanical Systems (as defined in the Work Letter) are in the condition required
by Section 2(a)(i) of the Work Letter no later than July 1, 2005.

 

2.05 Early Possession. Tenant shall have the right at any time following the
Commencement Date to enter into the Premises for purposes of constructing the
Work. Notwithstanding the foregoing, Tenant shall not have the right to draw any
of the Initial Improvement Allowance or the Additional Improvement Allowance
prior to the dates set forth in the Work Letter. Notwithstanding anything in
this Lease to the contrary, Tenant shall not have the right to occupy the
Premises for the conduct of its business operations prior to the Rent
Commencement Date without Landlord’s prior written consent, which consent shall
not be unreasonably withheld, delayed or conditioned. If, upon receiving
Landlord’s consent, Tenant occupies any portion of the Premises for the purposes
of conducting its business therein prior to the Rent Commencement Date, then for
the period between date Tenant commences such business operations and the Rent
Commencement Date (the “Early Occupancy Period”), Tenant shall pay to Landlord
the Excess Operating Expenses for such period.

 

2.06 Parking. During the Lease Term, Tenant shall have the right for the benefit
of its employees, agents and contractors to use the Parking Area without charge
(except for Tenant’s obligation to pay Operating Expenses), including, without
limitation, the right, of Tenant’s expense, to designate portions of the Parking
Areas as being reserved for visitor and/or executive parking. Tenant’s use of
the Parking Area shall be in compliance with all Applicable Laws and
encumbrances recorded against the Property. Tenant shall take all steps
necessary to prevent its employees, agents and invitees from parking in any
areas other than the Parking Area. Landlord and Tenant shall cooperate and take
commercially reasonable efforts to prevent third parties from parking in the
Parking Area.

 

 

ARTICLE III – LEASE TERM

 

3.01 The Lease Term shall be for the period described in Section 1.47 of this
Lease.



--------------------------------------------------------------------------------

ARTICLE IV — RENT

 

4.01 Base Rent. During the Lease Term, Tenant shall pay to Landlord as rental
for the Premises the Base Rent described below per square foot of Rentable Area:

 

Period

--------------------------------------------------------------------------------

 

Annual Base Rent

Per Square Foot of

Rentable Area

--------------------------------------------------------------------------------

 

Annual Base

Rent

--------------------------------------------------------------------------------

 

Monthly

Base Rent

--------------------------------------------------------------------------------

[***]

  [***]   [***]   [***]

[***]

  [***]   [***]   [***]

[***]

  [***]   [***]   [***]

[***]

  [***]   [***]   [***]

[***]

  [***]   [***]   [***]

[***]

  [***]   [***]   [***]

[***]

  [***]   [***]   [***]

[***]

  [***]   [***]   [***]

[***]

  [***]   [***]   [***]

[***]

  [***]   [***]   [***]

[***]

  [***]   [***]   [***]

 

4.02 Rental Abatement. Notwithstanding anything to the contrary contained in
this Lease, Base Rent and Rent Adjustments shall abate and shall not be payable
with respect to any portion of the Premises during the first Lease Year.
Notwithstanding the foregoing, there shall be no abatement with respect to any
of the following, all of which Tenant shall be obligated to pay or reimburse as
required by this Lease: (i) after hours HVAC charges pursuant to Section
7.01(B), (ii) the cost of any services in excess of those customarily provided
to office tenants in Comparable Buildings including without limitation the cost
of operating and maintaining any supplemental HVAC units or electrical equipment
or cleaning services in access of those standards set forth on Exhibit G hereto;
provided that there shall be no charge for excess electrical consumption unless
it exceeds [***] watts per square foot of Rentable Area during Business Hours,
(iii) any other indemnity or reimbursement obligation (other than Rent
Adjustments) specifically set forth in this Lease; and (iv) any repair or
maintenance expenses incurred by Landlord in excess of [***] to repair or
maintain the Project during such Lease Year (exclusive of costs, if any,
incurred by Landlord in replacing substantial portions of the Parking Area or
capital repair or replacements of Major Mechanical Systems (as defined in the
Work Letter)).

 

4.03 Additional Rent. In addition to Base Rent and as additional rent payable
with respect to the Premises, Tenant shall commencing on the first day of the
Second Lease Year pay to Landlord the sum of the Property Taxes and the
Operating Expenses (as defined below) (collectively the “Rent Adjustments”).
Tenant shall pay Rent Adjustments monthly on the first day of each calendar
month during the Term commencing on the first day of the second Lease Year. Rent
Adjustments shall be computed and reconciled on a calendar year basis and any
Rent Adjustments for any partial calendar years shall be prorated. Nothing in
this Section 4.03 shall limit (i) Tenant’s right to abate Rent Adjustments for
the first Lease Year as set forth in Section 4.02 above or (ii) Landlord’s right
to collect Excess Operating Expenses with respect to the Early Occupancy Period,
if any. The term “Operating Expenses” shall mean all reasonable and customary
costs, fees, disbursements and expenses paid or incurred by or on behalf of
Landlord in the operation, ownership, maintenance, insurance, management,
replacement and repair of the Project (excluding Property Taxes), including
without limitation:

 

(i) Premiums for property, casualty, liability, rent interruption or other types
of insurance carried by Landlord and required by this Lease, any lender to or
equity investor in the Project, or which is carried by prudent building owners
of Comparable Buildings;



--------------------------------------------------------------------------------

(ii) Salaries, wages and other amounts paid or payable for personnel including
the building manager, superintendent, operation and maintenance staff, and other
employees or agents of Landlord involved in the management, maintenance and
operation of the Project, including contributions and premiums towards fringe
benefits, unemployment, disability and worker’s compensation insurance, pension
plan contributions and similar premiums and contributions and the total charges
of independent contractors engaged in the operation, repair, care, maintenance
and cleaning of any portion of the Project;

 

(iii) Cleaning expenses, including without limitation janitorial services,
window cleaning, and garbage and refuse removal;

 

(iv) Landscaping expenses, including without limitation irrigating, trimming,
mowing, fertilizing, seeding, and replacing plants;

 

(v) Heating, ventilating, air conditioning and steam/utilities expenses,
including fuel, gas, electricity, water and sewer not specifically measured and
charged to tenants;

 

(vi) Subject to the provisions of clause (xv) of the following paragraph, the
cost of maintaining, operating, repairing and replacing components of equipment
or machinery, including without limitation heating, refrigeration, ventilation,
electrical, plumbing, mechanical, elevator, escalator, sprinklers, fire/life
safety, security and energy management systems, including service contracts,
maintenance contracts, supplies and parts;

 

(vii) Other items of repair or maintenance of elements of the Project;

 

(viii) The costs of policing, security and supervision of the Project;

 

(ix) The costs of maintaining, operating, preparing and replacing the Parking
Area and other Common Areas;

 

(x) The cost of the rental of any machinery or equipment (other than items which
are to be capitalized as required below) and the cost of supplies used in the
maintenance and operation of the Project;

 

(xi) Audit fees and the cost of accounting services incurred in the preparation
of statements referred to in this Lease and financial statements and in the
computation of the rents and charges payable by tenants of the Project;

 

(xii) Legal fees and expenses;

 

(xiii) Payments under any easement, operating agreement; declaration,
restrictive covenant, or instrument existing as of the Commencement Date (or
hereafter consented to by Tenant) pertaining to the sharing of costs between
neighboring property owners;

 

(xiv) A fee to Landlord or its property manager for the administration and
management of the Project; and



--------------------------------------------------------------------------------

(xv) Capital expenditures to the extent not excluded pursuant to the following
paragraph.

 

Notwithstanding anything to the contrary contained in this Lease, the term
Operating Expenses shall not include any of the following items: (i) any cost
relating to the marketing, solicitation, negotiation and execution of leases of
space in the Project, including without limitation, promotional and advertising
expenses, commissions, finders fees, and referral fees, accounting, legal and
other professional fees and expenses relating to the negotiation and preparation
of any lease, license, sublease or other such document, costs of design, plans,
permits, licenses, inspection, utilities, construction and clean up of tenant
improvements to the Premises or the premises of other tenants or other
occupants, the amount of any allowances or credits paid to or granted to tenants
or other occupants of any such design or construction, and all other costs of
alterations of space in the Project leased to or occupied by other tenants or
occupants; (ii) legal or accounting expenses in negotiating or enforcing the
terms of any space lease or contract related to the sale of the Project or to
any ground lease related to all or any portion of the Project; (iii) interest,
amortization payments, late charges, fees and other charges on any mortgage,
deed of trust, deed to secure debt or other evidence of indebtedness, whether or
not secured by all or any portion of the Project; (iv) any cost of any service
or items sold or provided to tenants or other occupants for which Landlord or
Landlord’s managing agent has been or is entitled to be reimbursed by such
tenants or other occupants for such service; (v) costs of HVAC supplied outside
of Business Hours to any tenant of the Project; (vi) wages, salaries, fees,
fringe benefits, and any other form of compensation paid to any executive
employee of Landlord and/or Landlord’s managing agent above the grade of
Building Manager as such term is commonly understood in the property management
industry, provided, however, all wages, salaries and other compensation
otherwise allowed to be included in Operating Expenses shall also exclude any
portion of such costs related to any employee’s time devoted to other efforts
unrelated to the maintenance and operation of the Project; (vii) costs incurred
by Landlord for repairs or other work caused by fire, windstorm or other
casualty for which Landlord is required to maintain insurance pursuant to this
Lease, except costs incurred by Landlord in restoring the Project in accordance
with this Lease resulting from commercially reasonable deductibles as provided
in Section 10.05; (viii) any amount (other than the management fee) paid by
Landlord or Landlord’s managing agent to a subsidiary or affiliate of Landlord
or Landlord’s managing agent, or to any party as a result of a non-competitive
selection process, for management or other services to the Project, or for
supplies or other materials, to the extent the cost of such services, supplies,
or materials exceed the cost that would have been paid had the services,
supplies or materials been provided by parties unaffiliated with the Landlord or
Landlord’s managing agent on a competitive basis and are consistent with those
incurred by similar buildings in the same metropolitan area in which the
Building/Project is located; (ix) any rental payments and related costs pursuant
to any ground lease of land underlying all or any portion of the Project and any
reciprocal easement agreement and/or covenant, condition and restriction
agreement which is entered into after the Commencement Date without Tenant’s
consent; (x) depreciation and amortization; (xi) rentals and other related
expenses incurred in leasing air conditioning systems, elevators or other
equipment, the cost of which if purchased would be excluded from Operating
Expenses as a capital cost, excepting from this exclusion equipment not affixed
to the Project which is used in providing janitorial or similar services and,
further excepting from this exclusion such equipment rented or leased to remedy
or ameliorate an emergency condition in the Project; (xii) costs of initially
constructing the Project; (xiii) any cost or expense related to monitoring,
testing, removal, cleaning, abatement or remediation of any Hazardous Material,
including toxic mold, in or about the Project or real property, and including,
without limitation, Hazardous Materials in the ground water or soil, except to
the extent caused by Tenant’s Handling of any Hazardous Materials or due to any
defects in the construction of the Work or any other Alterations; (xiv) any
management fee in excess of [***]of the aggregate of Base Rent and Rent
Adjustments provided that for purposes of calculating the management fee,
Landlord may include any expenses excluded from Operating Expenses due to the
Controllable Operating Expense Limit; (xv) the cost of replacing, resurfacing or
overlaying more than [***] of the surface area of the Parking Area during any
one Lease



--------------------------------------------------------------------------------

Year during the initial Lease Term but not during any Renewal Term (provided
that the foregoing shall not limit Landlord’s ability to pass through the cost
of maintaining and resealing the Parking Area or costs of repairing portions of
the Parking Area as needed, including partial patches and overlays); (xvi) any
office rental and any parking charges, either actual or not, for the Landlord’s
and/or Landlord’s managing agent’s management, engineering, maintenance,
security, parking or other vendor personnel; (xvii) any costs incurred in
connection with the original design and construction of the Project or any major
changes to same, including but not limited to, additions or deletions of floors,
renovations of the common areas, correction of defects in design and/or
construction of the Project including defective equipment, replacement of major
components which have reached the end of their useful life irrespective of
whether the replacement may result in reducing the Operating Expenses, and the
repair of damage to the Project in connection with any type of insured casualty
or condemnation; (xviii) all costs of a capital nature, including, but not
limited to, capital improvements, capital repairs, capital equipment, and
capital tools, all as determined in accordance with generally accepted
accounting principles, consistently applied, and sound management practices,
except (i) any capital improvement made to the Project which actually reduces
Operating Expenses, amortized on a straight-line basis, including interest at
the lesser of the interest rate actually paid by Landlord or [***] per annum,
over the improvement’s useful life in accordance with generally accepted
accounting principles, provided, however, the annual amortization shall not
exceed the annual amount of Operating Costs actually saved as a result of such
capital improvement, or (ii) capital expenditures required by government
regulation or law enacted after the Commencement Date, the amount of such costs
to be amortized on a straight-line basis, with interest at the lesser of the
interest rate actually paid by Landlord or [***] per annum, over the asset’s
useful life in accordance with generally accepted accounting principles; (xix)
any cost incurred in connection with upgrading the Project to comply with
insurance requirements, life safety codes, ordinances, statutes, or other laws
in effect prior to the Commencement Date, including without limitation the
Americans With Disabilities Act (or similar laws, statutes, ordinances or rules
imposed by the State, County, City, or other agency where the Building/Project
is located), including penalties or damages incurred as a result of
non-compliance, except to the extent that such non-compliance relates to the
construction of the Work or any other Alteration constructed by Tenant; (xx) any
cost incurred in connection with modifying, upgrading, replacing, repairing or
maintaining the Project’s telecommunication systems, including the purchase,
installation and operation of any informational displays in the Project’s
elevators or lobbies except to the extent requested by Tenant; (xxi) expenses in
connection with services or other benefits which are provided to another tenant
or occupant of the Project and which do not benefit Tenant to include the
repairs and maintenance of the common area of a multi-tenant floor (e.g.
elevator lobby, restrooms and hallways) if Tenant is a full-floor tenant and
such repairs and maintenance are not provided to Tenant; (xxii) Landlord’s
personal and corporate income taxes, inheritance and estate taxes, franchise,
gift and transfer taxes; (xxiii) special assessments or special taxes initiated
or obtained after the Commencement Date as a means of financing improvements to
the Project; (xxiv) except to the extent requested by Tenant, all advertising
and promotional costs including any form of entertainment expenses, dining
expenses, any costs relating to tenant or vendor relation programs including
flowers, gifts, luncheons, parties, and other social events but excluding any
cost associated with life safety information services; (xxv) any fines, costs,
late charges, liquidated damages, penalties, tax penalties or related interest
charges, imposed on Landlord or Landlord’s managing agent except to the extent
that any of the foregoing result from Tenant’s failure to timely pay any amount
due under this Lease; (xxvi) any costs, fees, dues, contributions or similar
expenses for political, charitable, industry association or similar
organizations, as well as the cost of any newspaper, magazine, trade or other
subscriptions, excepting the Building’s/Project’s annual membership dues in the
local Building Owners and Managers Association; (xxvii) costs, other than those
incurred in ordinary maintenance and repair, for sculptures, paintings,
fountains or other objects of art or the display of such items not requested by
Tenant; (xxviii) any compensation or benefits paid to or provided to clerks,
attendants or other persons in commercial concessions operated by or on behalf
of the Landlord; (xxix) any reserves of any kind; and (xxx) any cost



--------------------------------------------------------------------------------

which are covered by any warranty or guaranty applicable to the Project but only
to the extent actually collected by Landlord and net of reasonable collection
costs.

 

If any Operating Expense is incurred for providing goods, services or any other
items for the benefit of any building or property outside of the Project, then
such expense shall be reasonably and equitably allocated and apportioned by
Landlord to each of the buildings receiving the benefit of such goods, services
or other items based on the amount of the benefit derived by each of the
buildings. Landlord will account for Operating Expenses using sound management
and accounting standards and in accordance with industry standards and
practices. Operating Expenses shall be reduced by or adjusted to account for all
cash discounts, trade discounts, quantity discounts, rebates, refunds, credits,
or other amounts received by Landlord or Landlord’s property manager for its
purchase of or provision of any goods, utilities or services to the Project.

 

4.04 Adjustment Procedure; Estimates. The Rent Adjustments specified in Section
4.03 shall be determined and paid as follows:

 

(A) During each calendar year during the Lease Term, Landlord shall give Tenant
written notice of its estimate of any amounts payable under Section 4.03 for
that calendar year. On or before the first day of each calendar month during the
calendar year, Tenant shall pay to Landlord one-twelfth (1/12th) of such
estimated amounts; provided, however, that Landlord may, by written notice to
Tenant, revise its estimate for such year, and subsequent payments by Tenant for
such year shall be based upon such revised estimate.

 

(B) As soon as practical following the end of any calendar year, but not later
than May 1st, Landlord shall deliver to Tenant a statement of that year’s
Property Taxes and Operating Expenses which shows by line item in reasonable
detail the calculations performed by Landlord in determining Property Taxes and
Operating Expenses, and the actual Rent Adjustments to be made pursuant to
Section 4.03 for such calendar year, as determined by Landlord (the “Landlord’s
Statement”) and such Landlord’s Statement shall be binding upon Tenant, except
as provided in Section 4.06 below. Landlord shall utilize the same form of
Landlord’s Statement for each calendar year during the Term, including
maintaining the same calculations, methods and line items from year-to-year. In
addition, the Landlord’s Statement for the 2006 Calendar Year shall include
Landlord’s calculation of the Controllable Operating Expense Base. If the amount
of the actual Rent Adjustments is more than the estimated payments for such
calendar year made by Tenant, Tenant shall pay the deficiency to Landlord within
thirty (30) days of receipt of Landlord’s Statement. If the amount of the actual
Rent Adjustments is less than the estimated payments for such calendar year
previously paid by Tenant, any excess shall be credited against Rent Adjustments
next payable by Tenant under this Lease or, if the Lease Term has expired, any
excess shall be paid to Tenant within thirty (30) days following the date of
Landlord’s Statement. No delay in providing the statement described in this
subparagraph (A) shall act as a waiver of Landlord’s right to receive payment
pursuant to Section 4.03 above.

 

(C) If this Lease shall expire or terminate on a day other than the end of a
calendar year, the amount of the Rent Adjustments to be paid pursuant to Section
4.03 that is applicable to the calendar year in which such expiration or
termination occurs shall be prorated based on the fraction the numerator of
which is the number of days from January 1 of the calendar year to the
expiration or termination date and the denominator of which is 365. The
expiration or termination of this Lease shall not affect the obligations of
Landlord and Tenant pursuant to this Article 4 to be performed after such
expiration or termination.



--------------------------------------------------------------------------------

4.05 Limit on Controllable Operating Expenses. Notwithstanding anything in this
Lease to the contrary, commencing with the 2007 calendar year, the amount of
Controllable Operating Expenses (as defined below) that Landlord may include in
Operating Expenses in any calendar year shall not exceed the Controllable
Operating Expense Limit for such calendar year. “Controllable Operating
Expenses” shall mean all Operating Expenses other than the cost of utilities,
insurance, snow removal and any amounts payable by Landlord under reciprocal
easements or other recorded encumbrances in existence on the Commencement Date
(or otherwise consented to by Tenant) and excess expenses incurred by Landlord
due to Tenant’s request for additional services or consumption of utilities or
services in excess of those customarily provided by landlords in Comparable
Building; provided that Tenant’s consumption of electricity shall not be
considered excessive unless it exceeds an average of six (6) watts per square
foot during Business Hours. Nothing in this Section 4.05 shall be construed as
imposing any limit or cap on Property Taxes. The “Controllable Operating Expense
Limit” for 2007 calendar year shall equal [***] of the actual Controllable
Operating Expenses Base (as defined below) and thereafter, the Controllable
Operating Expense Limit for any calendar year during the Lease Term shall equal
[***] of the Controllable Operating Expense Limit for the immediately preceding
calendar year. “Controllable Operating Expense Base” shall mean the amount of
Controllable Operating Expenses incurred by Landlord in the 2006 calendar year;
provided that if Tenant fails to occupy 100% of the Premises for the entire 2006
calendar year, then such amount shall be adjusted to the amount of Controllable
Operating Expenses that Landlord reasonable estimates that Landlord would have
incurred had Tenant fully occupied the Premises for the entire 2006 calendar
year, and further provided, that the amount of the management fee that Landlord
may include in Controllable Operating Expense Base shall be computed as though
Tenant had paid Base Rent and Rent Adjustments during the entire 2006 calendar
year at the rate payable for the second Lease Year. Notwithstanding anything to
the contrary, if during any calendar year all or any portion of any Operating
Expense is excluded from Rent Adjustments due to the limit on Controllable
Operating Expenses for such calendar year, then Landlord may not recover such
excluded Operating Expense in subsequent calendar years.

 

4.06 Review of Landlord’s Statement. Provided that (i) Tenant is not then in
default under this Lease beyond any applicable cure period, (ii) Tenant has paid
Landlord all amounts, if any, which are shown as due and owing on Landlord’s
Statement, and (iii) Tenant otherwise strictly complies with the provisions of
this Section 4.06, Tenant shall have the right, once each calendar year, to
reasonably review supporting data for any portion of a Landlord’s Statement (and
upon Tenant’s request Landlord shall promptly make such supporting data
available for review) in accordance with the following procedure:

 

(A) Tenant shall, within thirty (30) days after any such Landlord’s Statement is
delivered, deliver a written notice to Landlord indicating that Tenant is
electing to exercise its rights under this Section 4.06 and specifying the
portions of the Landlord’s Statement that Tenant is electing to review. Tenant
will complete its review of Landlord’s records and deliver to Landlord a written
notice specifying in reasonable detail any portions of the Landlord’s Statement
which Tenant claims are incorrect within ninety (90) days following the date of
Landlord’s Statement. The right of Tenant under this Section 4.06 may only be
exercised once for any Landlord’s Statement, and if Tenant fails to meet any of
the above conditions as a prerequisite to the exercise of such right, the right
of Tenant under this Section 4.06 for a particular Landlord’s Statement shall be
deemed waived.

 

(B) Tenant acknowledges that Landlord maintains its records for the Project at
Landlord’s manager’s corporate offices presently located at the address set
forth in Section 1.41 and Tenant agrees that any review of records under this
Section 4.06 shall be at the sole expense of Tenant and shall be conducted by an
independent firm of certified public accountants or real estate consultants of
national standing (which firm, accountants or



--------------------------------------------------------------------------------

consultants shall not be retained on a basis where more than fifty percent (50%)
of such party’s compensation is based upon contingency or incentive fee). Tenant
acknowledges and agrees that any records reviewed under this Section 4.06
constitute confidential information of Landlord, which shall not be disclosed to
anyone other than the accountants performing the review and the principals of
Tenant who receive the results of the review.

 

(C) Any errors disclosed by the review shall be promptly corrected by Landlord,
provided, that if Landlord disagrees with any such claimed errors, Landlord
shall have the right to cause another review to be made by a separate,
independent firm of certified public accountants of national standing. In the
event of a disagreement between the computation of Landlord’s accounting firm
and Tenant’s accountants or consultants, the review that discloses the least
amount of deviation from the Landlord’s Statement shall be deemed to be correct.
In the event that the results of the review of records (taking into account, if
applicable, the results of any additional review caused by Landlord) reveal that
Tenant has overpaid obligations for a preceding period, the amount of such
overpayment shall be credited against Tenant’s subsequent installment
obligations to pay the estimated Rent Adjustments. In the event that such
results show that Tenant has underpaid its obligations for a preceding period,
Tenant shall be liable for Landlord’s actual accounting fees, and the amount of
such underpayment shall be paid by Tenant to Landlord with the next succeeding
installment obligation of estimated Rent Adjustments. If for any Lease Year, the
amount that Landlord collectively includes for Operating Expenses and Property
Taxes exceeds the amounts that Landlord was entitled to include for such Lease
Year by more than [***], Landlord will reimburse Tenant for its reasonable,
out-of-pocket expenses incurred in reviewing Operating Expenses and Property
Taxes (not to exceed [***]) and Landlord shall pay Tenant interest at the
Interest Rate on the amount of such overcharges computed from the date of
Landlord’s Statement until such overcharges are paid or credited to Tenant.

 

4.07 Payment. Monthly Base Rent and Rent Adjustments shall be payable in advance
on the first day of each calendar month of the Lease Term. If the Rent
Commencement Date is other than the first day of a calendar month, the Base Rent
for such initial but partial month shall be prorated in the proportion that the
number of days this Lease is in effect during such partial month bears to the
total number of days in the calendar month. All Rent, and all other amounts
payable to Landlord by Tenant pursuant to the provisions of this Lease, shall be
paid to Landlord, without notice, demand, abatement, deduction or offset (except
as otherwise specifically set forth herein), in lawful money of the United
States at such place as Landlord may designate from time to time by written
notice given to Tenant. The covenant of payment of Rent is an independent
covenant of Tenant in this Lease.

 

4.08 Late Charge; Interest. Tenant acknowledges that the late payment of Base
Rent, Rent Adjustments or any other amounts payable by Tenant to Landlord
hereunder will cause Landlord to incur administrative costs and other damages,
the exact amount of which would be impracticable or extremely difficult to
ascertain. Landlord and Tenant agree that if Landlord does not receive any such
payment on or before the fifth (5th) day after the date such payment is due and
payable, Tenant shall pay Landlord as additional rent interest on the delinquent
amounts from the date such amount was payable until paid at the Interest Rate.
In addition, if Tenant fails to make any payment to Landlord under this Lease on
or before the fifth (5th) day after such payment is due and payable, Tenant
shall pay to Landlord as additional rent a late charge equal to two and one-half
percent (2.5%) of the overdue amount to cover such additional administrative
costs. Notwithstanding the foregoing, Landlord will waive the first late fee
payable during any calendar year if Tenant pays such delinquent amount within
five (5) days following written notice from Landlord to Tenant that such payment
is delinquent.



--------------------------------------------------------------------------------

4.09 Rent Taxes. Notwithstanding any provision in this Lease to the contrary,
Tenant shall pay any rent, sales, service, transfer or value added tax, or any
other applicable tax on the Rent or services herein or otherwise respecting this
Lease (and such taxes shall not be included in Property Taxes) whether imposed
on either Landlord or Tenant by Applicable Law.

 

ARTICLE V – SECURITY DEPOSIT

 

5.01 Security Deposit. Subject to and conditioned upon the terms of this Section
5.01, Landlord hereby waives the Security Deposit. Notwithstanding the
foregoing, if at any time following the Commencement Date, Tenant’s financial
statements indicate that Tenant has less than [***] in cash and marketable
securities, then Tenant shall immediately notify Landlord and shall deposit with
Landlord a sum equal to [***] (the “Security Deposit”) The Security Deposit
shall serve as security for the faithful performance by Tenant of the terms,
provisions and conditions of this Lease. It is agreed that in the event Tenant
defaults in any of the terms, provisions or conditions of this Lease beyond any
applicable cure period, including but not limited to the payment of Base Rent or
Rent Adjustments, Landlord may use, apply or retain the whole or any part of the
security so deposited to the extent required for the payment of any Base Rent,
Rent Adjustments or any other sum as to which Tenant is in default or for any
sum which Landlord may expend or may be required to expend by reason of Tenant’s
default, including but not limited to any damages or deficiency in the
re-letting of the Demised Premises, whether such damages accrued before or after
summary proceedings or other re-entry by Landlord. In any such event, Tenant
shall be obligated to restore the security within ten (10) days after demand by
Landlord to the full amount called for hereunder. In the event that Tenant shall
fully and faithfully comply with all of the terms, provisions, covenants and
conditions of this Lease, including but not limited to payment of all Base Rent
and Rent Adjustments due hereunder, the security deposit shall be returned to
Tenant within thirty (30) days after the Expiration Date of the Lease and after
delivery of entire possession of the Demised Premises to Landlord and an
inspection by Landlord indicating Tenant’s compliance with the surrender
obligations of this Lease. Landlord shall comply with all Applicable Laws
concerning security deposits for commercial leases.

 

ARTICLE VI — USE OF PREMISES

 

6.01 Tenant’s Permitted Use. Tenant shall use the Premises only for Tenant’s
Permitted Use and shall not use or permit the Premises to be used for any other
purpose. Tenant shall, at its sole cost and expense, obtain all governmental
licenses and permits required to allow Tenant to conduct Tenant’s Permitted Use.

 

6.02 Compliance With Laws and Other Requirements.

 

(A) Tenant shall cause the Premises to comply in all material respects with all
Applicable Laws, any certificate of occupancy and any covenant, encumbrance, or
restriction affecting the Project or the Premises which are currently or in the
future may become applicable to the Premises; provided that with respect to
private covenants, encumbrances, or restrictions created after the Commencement
Date, Tenant shall only be required to comply to the extent such matters are
consented to by Tenant or otherwise do not materially interfere with Tenant’s
operations in the Premises or impose any material monetary obligation on Tenant.

 

(B) Tenant shall not use the Premises or Common Areas, or permit the Premises to
be used, in any manner which: (a) violates any Applicable Law; (b) knowingly
causes or is reasonably likely to cause damage to the Premises or the Project;
(c) violates a requirement or condition of any fire and extended insurance
policy covering the Project and/or the Premises, or directly increases the cost
of



--------------------------------------------------------------------------------

such policy; (d) constitutes or is reasonably likely to constitute a public or
regulated nuisance, annoyance or inconvenience to occupants of adjacent
properties; or (e) violates the Rules and Regulations described in Article XIX.

 

6.03 Hazardous Materials.

 

(A) No Hazardous Materials shall be Handled upon, about, above or beneath the
Project by or on behalf of Tenant, its subtenants or its assignees, or their
respective contractors, clients, members, managers, partners, officers,
directors, employees, agents, or invitees. Notwithstanding the foregoing, normal
quantities of Tenant’s Hazardous Materials customarily used in the conduct of
general administrative office activities (e.g., copier fluids and cleaning
supplies) and fuels used in connection with the use of the Existing Generator or
the Additional Generator may be Handled at the Project without Landlord’s prior
written consent. Tenant’s Hazardous Materials shall be Handled at all times in
compliance with the manufacturer’s instructions therefor and all applicable
Environmental Laws, as defined herein.

 

(B) Notwithstanding the obligation of Tenant to indemnify Landlord pursuant to
this Lease, Tenant shall, at its sole cost and expense, promptly take all
actions required by any “Regulatory Authority”, (as defined herein,) or
necessary for Landlord to make full economic use of the Premises or any portion
of the Project, which arises from the Handling of Hazardous Materials upon,
about, above or beneath the Premises or any portion of the Project by Tenant,
its subtenants or its assignees, or their respective contractors, clients,
members, managers, partners, officers, directors, employees, agents or invitees.
Such actions shall include, but not be limited to, the investigation of the
environmental condition of the Premises or any portion of the Project, the
preparation of any feasibility studies or reports and the performance of any
cleanup, remedial, removal or restoration work. Tenant shall take all actions
necessary to restore the Premises or any portion of the Project to the condition
existing prior to the introduction of Tenant’s Hazardous Materials. Tenant shall
nevertheless obtain Landlord’s written approval prior to undertaking any actions
required by this Section, which approval shall not be unreasonably withheld so
long as such actions would not potentially have a material adverse long-term or
short-term effect on the Premises or any portion of the Project.

 

(C) Landlord represents and warrants that, to Landlord’s best knowledge, no
Hazardous Materials are located in the Premises other than those identified on
the reports listed on Exhibit E attached hereto.

 

ARTICLE VII — UTILITIES AND SERVICES

 

7.01 Building Services. Subject to Tenant’s obligation to construct the Work and
Landlord’s right to recover its expenses through Operating Expenses, Landlord
agrees to furnish or cause to be furnished to the Premises the following
utilities and services at least at levels and in types provided in Comparable
Buildings and more particularly provided below:

 

(A) Non-attended automatic passenger and freight elevator service as such
elevators exist on the Commencement Date.

 

(B) During Business Hours and subject to events or conditions beyond Landlord’s
reasonable control, air conditioning, heating and ventilation as are required
for the comfortable use and occupancy of the Premises. Landlord shall make
available to Tenant heating, ventilation or air conditioning in excess of that
which Landlord shall be required to provide hereunder on dates and during hours
as requested by Tenant. Landlord shall charge Tenant a per hour amount equal to
Landlord’s estimate of its cost from time to time of providing excess HVAC and
such charges will be separate from



--------------------------------------------------------------------------------

and in addition to Tenant’s Rent Adjustments. Tenant acknowledges that
Landlord’s ability to provide sufficient HVAC is dependent upon many factors
over which Landlord does not have control, including, without limitation,
Tenant’s completion of the Work, subsequent Alterations, the placement of
Tenant’s furniture, the ratio of square footage to people present in the
Premises, and the presence of heat generating equipment. Tenant agrees to
cooperate with Landlord to mitigate any such factors which might interfere with
Landlord’s ability to provide adequate HVAC to the Premises.

 

(C) Hot and cold domestic water.

 

(D) Janitorial and cleaning services five (5) days per week, exclusive of
Holidays, in accordance with the specifications described in Exhibit G attached
hereto. Tenant reserves the right to restrict cleaning services from access to
certain areas of the Premises. If Tenant is dissatisfied with the services
provided by Landlord’s janitorial contractor, Landlord will cooperate with
Tenant to replace such contractor with a contractor satisfactory to Tenant and
Landlord, provided that the cost of such replacement contractor is not
materially higher than the cost of the replaced contractor. Tenant shall have
the right to take over interior cleaning of the Premises by providing Landlord
with at least sixty (60) days’ prior written notice and in such event, interior
janitorial expenses shall be excluded from Controllable Operating Expenses.

 

(E) Sufficient electrical capacity to operate incandescent lights, computers,
calculating machines, printers, facsimile machines, telephone systems, ordinary
kitchen equipment such as refrigerators, dishwashers, garbage disposals and
microwave ovens, photocopying machines and such other machines and equipment of
similar low voltage electrical consumption typical of tenants in Comparable
Buildings.

 

7.02 Interruption of Services. Except as specifically set forth below, Landlord
shall not be liable for any failure to furnish, stoppage of, or interruption in
furnishing any of the services or utilities described in Section 7.01, when such
failure is caused by accident, breakage, repairs, strikes, lockouts, labor
disputes, labor disturbances, governmental regulation, civil disturbances, acts
of war, moratorium or other governmental action, or any other cause beyond
Landlord’s reasonable control, and in such event, Tenant shall not be entitled
to any damages nor shall any failure or interruption abate or suspend Tenant’s
obligation to pay Base Rent, Rent Adjustments and additional rent required under
this Lease or constitute or be construed as a constructive or other eviction of
Tenant. Further, in the event any governmental authority or public utility
promulgates or revises any law, ordinance, rule or regulation, or issues
mandatory controls or voluntary controls relating to the use or conservation of
energy, water, gas, light or electricity, the reduction of automobile or other
emissions, or the provision of any other utility or service, Landlord may take
any reasonably appropriate action to comply with such law, ordinance, rule,
regulation, mandatory control or voluntary guideline and Tenant’s obligations
hereunder shall not be affected by any such action of Landlord. Tenant shall be
solely responsible for securing Building Two and providing security within
Building Two. The parties acknowledge that safety and security devices, services
and programs provided by Landlord with respect to the exterior Common Areas, if
any, while intended to deter crime and ensure safety, may not in given instances
prevent theft or other criminal acts, or ensure safety of persons or property.
Landlord shall not be liable to Tenant for any liability or loss to Tenant, its
employees and visitors resulting from any safety or security device, service or
program not being effective, or malfunctioning, or being circumvented by a
criminal except to the extent caused by the gross negligence or intentional
misconduct of Landlord or Landlord’s officers, employees, agents or contractors.
Tenant agrees to cooperate in any reasonable safety or security program
developed by Landlord or required by Applicable Law. Notwithstanding anything
contained herein, Landlord agrees to use commercially reasonable efforts to
promptly remedy any interruption or cessation in the furnishing of any of the
services or utilities described in Section 7.01. Notwithstanding the foregoing,
if (i) any essential service or utility is interrupted for more than three (3)
Business Days as a result of Landlord’s



--------------------------------------------------------------------------------

grossly negligent act or willful misconduct; (ii) such interruption would not be
covered by the policy of business interruption insurance which Tenant is
required to maintain pursuant to Section 10.02(B); (iii) Landlord is not taking
all commercially reasonable steps to remedy such interruption; and (iv) as a
result Tenant is unable to operate in all or any portion to use the Premises for
the duration of such interruption, then Base Rent shall abate for the duration
of such interruption. If Landlord fails to complete any repairs or maintenance
required by this Section 7.02 following the expiration of any notice and cure
periods afforded to Landlord or Landlord’s Mortgagee in this Lease (including,
without the limitation, the provisions of Section 15.09 and Section 17.03) and
such failure substantially interferes with Tenant’s ability to conduct its
business in the Premises, Tenant shall have the right to send Landlord a notice
stating that if Landlord fails to commence such repairs or maintenance within
the (10) Business Days, then Tenant shall perform such repairs or maintenance
which notice to be effective must state with specificity the repairs or
maintenance that Tenant intends to perform. If Landlord is not otherwise using
commercially reasonable efforts to complete such repairs or maintenance upon the
expiration of such ten (10) Business Day notice period, Tenant shall have the
right to perform such repair or maintenance and collect from Landlord that
portion of the reasonable costs and expenses of performing such repair or
maintenance that would not have otherwise been chargeable to Tenant under this
Lease together with interest thereon at the Interest Rate. Notwithstanding the
foregoing, Tenant shall not have the right to offset any such costs, expenses
and interest against Rent due hereunder unless and until Tenant obtains a final,
nonappealable judgment against Landlord that Tenant is entitled to collect such
amounts from Landlord and Landlord fails to pay the amount of such judgment
within thirty (30) days following the date upon which such judgment became final
and nonappealable and in that event, Tenant’s rights to offset against Rent
shall be limited to twenty percent (20%) of monthly installments of Base Rent.

 

7.03 Security. Subject to complying with the obligations of Article IX hereof,
Tenant shall have the right, at Tenant’s sole cost and expense, at anytime to
install, operate and maintain a card access or other secured access system that
will provide Tenant’s employees with access to the Premises on a 24 hour per
day, 365 day per year basis. In addition, at any time during the Lease Term,
Tenant shall have the right upon not less than sixty (60) days notice to take
over the administration of security services for the exterior Common Areas of
the Project subject to Landlord’s approval of any contractors providing security
services to the Project which approval shall not be unreasonably withheld or
delayed. If Tenant elects to take over administration of security services to
the exterior Common Areas of the Project, Tenant shall contract and pay for such
services directly and Landlord shall have no further obligation to provide such
security services for the Project. Nothing in this Section 7.03 shall release
Tenant from its obligation to reimburse Landlord through Operating Expenses for
Project’s share of reasonable exterior security costs provided to the larger
development that are properly allocable to the Project as reasonably determined
by Landlord.

 

ARTICLE VIII — MAINTENANCE AND REPAIRS

 

8.01 Landlord’s Obligations. Except as otherwise provided in Section 8.02, 8.03
and 8.04 below, Landlord shall maintain the Project in good order, maintenance
and repair throughout the Lease Term in accordance with First Class Building
Standards. All repairs that affect the Project’s (i) structural components,
including but not limited to the foundation, slab and piers, (ii) the Project’s
mechanical (including HVAC), electrical, fire/life safety and plumbing systems,
(iii) the exterior Common Areas; (iv) exterior windows and doors; and (v)
elevators serving the Project shall be made solely by Landlord; provided, that
Landlord shall not be liable for any failure to make any repairs or to perform
any maintenance unless such failure shall persist for an unreasonable time
(based upon the urgency or nature of the repair) after written notice of the
need for such repairs or maintenance is given to Landlord by Tenant. Landlord
will promptly and diligently perform any required repairs in a good and
workmanlike manner in accordance with standards applicable to Comparable
Buildings. Except as provided in Article XI, there shall be no liability of
Landlord, by reason of any injury or inconvenience to, or interference



--------------------------------------------------------------------------------

with, Tenant’s business or operations arising from the making of, or failure to
make, any maintenance or repairs in or to any portion of the Project.
Notwithstanding the foregoing, Landlord shall take commercially reasonable
efforts to mitigate any interference caused by Landlord’s repairs or
maintenance; provided that Landlord will not be required to incur any material
additional expenses such as overtime (except in the event of an emergency and
then only to the extent necessary to prevent further damage) unless Tenant’s
Representative agrees to reimburse Landlord for such additional expense and such
additional expense is excluded from Controllable Operating Expenses. Landlord
shall not be required to maintain any specialized areas or equipment at the
Project such as data rooms, specialized HVAC or electrical equipment, and UPS.
Subject to any limitations contained in Article IV, all expenses incurred by
Landlord in repairing or maintaining the Premises shall constitute Operating
Expenses. Any Contractor or Subcontractor utilized by Landlord or Tenant to
perform repair and maintenance work in the Project will be reputable, licensed
and insured.

 

8.02 Tenant’s Obligations. During the Lease Term, Tenant shall, at its sole cost
and expense, maintain the interior, nonstructural portions of the Premises in
good order and repair (including, without limitation, the carpet, wall-covering,
interior doors and other fixtures, equipment, alterations and improvements
whether installed by Landlord or Tenant), normal wear and tear excepted and
subject to any casualty or condemnation not required to be repaired by Tenant.
In addition, Tenant shall maintain any specialized areas or equipment data
rooms, specialized HVAC or electrical equipment, and UPS. Further, Tenant shall
be responsible for, and upon demand by Landlord shall promptly reimburse
Landlord for, the uninsured portion of the cost of any damage to any portion of
the Project or the Premises caused by (a) Tenant’s activities in the Project;
(b) the performance or existence of any alterations, additions or improvements
made by Tenant in or to the Premises; (c) the installation, use, operation or
movement of Tenant’s property in or about the Project; or (d) any act or
omission by Tenant or its directors, managers, officers, partners, employees,
agents, contractors or invitees other than damage caused by ordinary wear and
tear.

 

8.03 Landlord’s Rights. Landlord and its contractors shall have the right, at
all reasonable times and upon twenty-four hours prior oral or telephonic notice
to Tenant’s designated representative at the Project and abiding by Tenant’s
security measures which may include for example, a Tenant escort and/or
restricted access to secured access areas, other than in the case of any
emergency in which case no notice shall be required, to enter upon the Project
to make any repairs to the Project reasonably required or deemed reasonably
necessary by Landlord and to erect such equipment, including scaffolding, as is
reasonably necessary to effect such repairs. Notwithstanding the foregoing,
Landlord shall take all reasonable steps under the circumstances to avoid
interfering with Tenant’s operations in the Project while performing any such
repairs, but Landlord shall not be obligated to pay overtime or incur additional
charges in order to perform such repairs (except in the event of an emergency
and then only to the extent necessary to prevent further damage) unless Tenant
agrees to reimburse Landlord for such overtime or additional charges (and in
such event such overtime and additional charges shall be excluded from
Controllable Operating Expenses).

 

8.04 Tenant’s Right to Operate and Maintain the Project. Notwithstanding
anything in this Lease to the contrary, Tenant shall have the right at any time
during the Lease Term to elect to take over the management of the Project by
providing Landlord with sixty (60) days prior written notice. Prior to electing
to take over the management of the Project, Tenant may request that Landlord
provide Tenant with its reasonable estimate by line item of the insurance
charges, Property Taxes, costs associated with repair and maintenance of slabs,
foundation, exterior walls and windows, and roof (the “Structural Repairs”) and
revised Management Fee that Landlord will continue to charge if Tenant manages
the Project. If Tenant elects to take over the management of the Property,
Tenant shall operate and maintain the Project in accordance with First Class
Building Standards, Applicable Laws, and all encumbrances recorded against the
Property, including performing such preventive maintenance and periodic repairs
as



--------------------------------------------------------------------------------

Landlord may reasonably require with contractors acceptable to Landlord. If
Tenant elects to take over the management of the Project, (i) there shall be no
limit on Controllable Operating Expenses, (ii) Tenant shall perform all of
Landlord’s repair and maintenance obligations under this Lease and shall pay or
perform all categories of Operating Expenses except for the Structural Repairs
and Landlord’s insurance charges for insurance maintained by Landlord pursuant
to Article 10 hereof; (iii) the Management Fee shall be reduced to [***] of
insurance charges and Property Taxes; (iv) Landlord shall revise its monthly
estimate of Operating Expenses to reflect only the cost of Landlord’s insurance
expenses incurred in accordance with Article 10, the Structural Repairs and the
revised Management Fee, (v) Tenant shall continue to pay Landlord its monthly
estimates of Property Taxes, (vi) Tenant shall pay all Operating Expenses for
which Tenant is contracting for directly before such Operating Expenses are
delinquent, and (vii) Landlord shall continue to have the right to maintain the
insurance required by Article 10. Notwithstanding the foregoing, if Tenant
elects to take over property management of the Project, Landlord will continue
to perform the Structural Repairs and Tenant may from time to time request that
Landlord perform any repair or maintenance that Landlord would have otherwise
been required to perform if Tenant has not elected to take over property
management and in such event Landlord shall perform such repairs or maintenance
in accordance with the requirements of this Lease and Tenant shall reimburse
Landlord for the costs of such repairs and maintenance, including Structural
Repairs, together with a supervision charge of seven and one-half percent (7.5%)
of the cost of any such repair within fifteen (15) days of Landlord’s invoice;
provided that Tenant shall not be obligated to reimburse Landlord for any
expenses that would have been excluded from the definition of Operating Expenses
pursuant to Section 4.03 above. Should Tenant elect to take over management of
Project, Landlord agrees to cooperate with Tenant to ensure to the extent
possible the transfer and continued application of all warranties and rebates
attaching to those portions of the Project and Project components which Tenant
will be obligated to maintain and repair.

 

8.05 Back Up Generator. During the Lease Term, Tenant shall have the exclusive
right to use the existing generator dedicated to Building Two as shown on the
Site Plan (the “Existing Generator”). Landlord hereby represents and warrants
that the Existing Generator has been regularly serviced and maintained and is in
good working condition as of the Commencement Date. Prior to the Rent
Commencement Date, the Landlord shall continue to regularly maintain (which
shall constitute at least monthly start ups) the Existing Generator in good
working condition as evidenced by service records provided by Landlord upon
Tenant’s request. Following the Rent Commencement Date, Tenant shall operate,
maintain and repair the Existing Generator in accordance with all Applicable
Laws. Upon the expiration or termination of the Lease Term, Tenant shall
surrender the Existing Generator to Landlord in good repair and condition,
normal wear and tear excluded. In addition, Tenant shall have the right subject
to Landlord’s approval which shall not be unreasonably withheld, delayed or
conditioned and in accordance with the requirements of Addendum 5 to install, at
Tenant’s sole cost and expense, one (1) additional emergency diesel powered
generator (the “Additional Generator”). Tenant shall obtain all necessary
governmental permits required to install and/or operate the Existing Generator
and the Additional Generator. Upon the expiration or termination of the lease
Term, Tenant shall have the right to remove (or if Landlord elects to require
such removal, the obligation to remove) the Additional Generator and repair any
damage caused by such removal.

 

ARTICLE IX — ALTERATIONS, ADDITIONS AND IMPROVEMENTS

 

9.01 Landlord’s Consent; Conditions. Except for the Work (which shall be
governed by Exhibit C attached hereto), Tenant shall not make or permit to be
made any alterations, additions, or improvements in or to the Premises or the
Project (“Alterations”) without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Tenant shall have the right to make interior,
nonmechanical, nonstructural Alterations costing less than $25,000 per
Alteration without Landlord’s consent. Landlord may impose as a condition



--------------------------------------------------------------------------------

to making any Alterations such requirements as Landlord in its discretion deems
reasonably necessary or desirable, including, without limitation: Tenant’s
submission to Landlord, for Landlord’s prior written approval, of all plans and
specifications relating to the Alterations; Landlord’s prior written approval of
the time or times when the Alterations are to be performed; Landlord’s prior
written approval of the contractors and subcontractors performing work in
connection with the Alterations; employment of union contractors and
subcontractors who shall not cause labor disharmony; Tenant’s receipt of all
necessary permits and approvals from all governmental authorities having
jurisdiction over the Premises prior to the construction of the Alterations;
Tenant’s delivery to Landlord of such performance or completion bonds as
Landlord may request in connection with any Alteration expected to cost $100,000
or more and such insurance as Landlord shall reasonably require; and a
commitment from Tenant to pay to Landlord the actual, reasonable, third-party
costs and expenses incurred by Landlord in reviewing the plans and
specifications for the Alterations, not to exceed $10,000 per Alteration. Tenant
is required to provide Landlord written notice of whether the Alterations
include the Handling of any Hazardous Materials and whether these materials are
of a customary and typical nature for industry practices. Upon completion of the
Alterations, Tenant shall provide Landlord with copies of as-built plans.
Neither the approval by Landlord of plans and specifications relating to any
Alterations nor Landlord’s supervision or monitoring of any Alterations shall
constitute any warranty by Landlord to Tenant of the adequacy of the design for
Tenant’s intended use or the proper performance of the Alterations.
Notwithstanding Landlord’s review of any plans and specifications and whether or
not Landlord in its sole discretion approves or disapproves the plans and
specifications, Tenant and not Landlord shall be responsible for compliance of
such plans and specifications and of the Alterations with all applicable laws,
ordinances, regulations and directives of all governmental authorities,
including, without limitation, Title III of the Americans with Disabilities Act
of 1990, all regulations issued thereunder and the Accessibility Guidelines for
Buildings and Facilities issued pursuant thereto, as the same are in effect on
the date hereof and as may be hereafter modified, amended or supplemented
(collectively, the “ADA Standards”).

 

9.02 Performance of Alterations Work. All work relating to the Alterations shall
be performed in compliance with the plans and specifications approved by
Landlord, and the requirements of all carriers of insurance on the Premises and
the Project, the Board of Underwriters, Fire Rating Bureau, or similar
organization. All work shall be performed in a diligent, good and workmanlike
manner and so as not to unreasonably interfere with any other tenants or
occupants of Building One or other neighboring properties. No
asbestos-containing materials shall be used or incorporated in the Alterations.
No lead-containing surfacing material, solder, or other construction materials
or fixtures where the presence of lead might create a condition of exposure not
in compliance with Environmental Laws shall be incorporated in the Alterations.

 

9.03 Liens. Tenant shall pay when due all costs for work performed and materials
supplied to the Premises by or on behalf of Tenant. Tenant shall keep Landlord,
the Premises and the Project free from all liens, stop notices and violation
notices relating to the Alterations or any other work performed for, materials
furnished to or obligations incurred by or for Tenant and Tenant shall
indemnify, hold harmless and defend Landlord, the Premises and the Project of
and from any and all loss, cost, damage, liability and expense, including
reasonable attorneys’ fees actually incurred, arising out of or related to any
such liens or notices arising as a result of Tenant’s failure or alleged failure
to pay such sums. Further, Tenant shall give Landlord not less then seven (7)
business days’ prior written notice before commencing any Alterations in or
about the Premises to permit Landlord to post appropriate notices of
non-responsibility. After the completion of such work, Tenant shall, upon
Landlord’s request, furnish Landlord with sworn contractor’s statements and lien
waivers covering all work theretofore performed. Tenant shall satisfy or
otherwise discharge all liens, stop notices or other claims or encumbrances
within twenty (20) days after Landlord notifies Tenant in writing that any such
lien, stop notice, claim or encumbrance has been filed. If Tenant fails to pay,
bond over or otherwise remove such lien, claim or encumbrance within such twenty
(20) days, Landlord, at its election, may pay and satisfy the same and in such
event the sums so paid by Landlord, with interest from the date of payment at
the Interest Rate shall be deemed to be additional rent due and payable by
Tenant at once without notice or demand.



--------------------------------------------------------------------------------

9.04 Surrender of Premises. Upon expiration or earlier termination of this
Lease, Tenant shall surrender the Premises to Landlord in good condition, except
for ordinary wear and tear and any casualty or condemnation damage not required
to be repaired or restored by Tenant pursuant to the terms of this Lease. All
Alterations (including the Work) shall become a part of the Premises and shall
become the property of Landlord upon the expiration or earlier termination of
this Lease unless Landlord, at the time that Landlord consented to such
Alteration, indicated that such Alteration must be removed upon the expiration
or termination of the Lease Term in which case Tenant shall remove such
Alteration and repair any resulting damage at Tenant’s sole expense.
Notwithstanding the foregoing, if Tenant initially builds out the Premises to
serve as its corporate headquarters or otherwise builds out the Premises so that
at least [***] of the Rentable Area is built out as traditional office space,
Landlord shall not have the right to require Tenant to remove any of the Work
except that Landlord may require Tenant to remove (and repair any damage caused
by such removal) any of the following: (i) structural penetrations such as
interior stairways (but not floor outlets); (ii) any data rooms in excess of
10,000 square feet; (iii) any kitchen/food preparation area in excess of 2,000
square feet; and (iv) any other items specifically addressed in Sections 8.02,
8.05, 9.04 and 9.05, Article 26, and Addendum 5 of this Lease. All business and
trade fixtures, machinery and equipment, furniture, movable partitions and items
of personal property owned by Tenant or installed by Tenant at its expense in
the Premises shall be and remain the property of Tenant; and upon the expiration
or earlier termination of this Lease, Tenant shall, at its sole expense, remove
all such items and repair any damage to the Premises or the Project caused by
such removal. If Tenant fails to remove any such items or repair such damage
promptly after the expiration or earlier termination of the Lease, Landlord may,
but need not, do so with no liability to Tenant, and Tenant shall pay Landlord
the cost thereof upon demand.

 

9.05 Signage. Subject to the terms of this Section 9.05, Tenant shall have the
right, at its sole cost and expense, to install, operate and maintain corporate
identification signage (including Tenant’s corporate logo) on the exterior of
the building, appropriate signage on any building monument sign, building,
directory and suite identification signage. Landlord and Tenant acknowledge that
the approved-PUD for the Ridge Parkway Development authorizes the construction
of a monument sign on Highway 128 for the benefit of the entire Ridge Parkway
Development (the “Ridge Parkway Monument Sign”). Subject to obtaining all
necessary approvals and permits required by applicable Regulatory Authorities,
Landlord shall construct the Ridge Parkway Monument Sign prior to the Rent
Commencement Date and Tenant, subject to Landlord’s consent, as to design and
manner of installation, which consent shall not be unreasonably withheld,
delayed or conditioned, shall have the exclusive right to install its sign panel
on the top one-third of such sign. Tenant shall also have the right to a pro
rata share of any additional signage included in the existing, approved PUD
should such additional signage be made available to occupants of Ridge Parkway
Development. In addition, Landlord will cooperate with Tenant’s efforts to
obtain governmental approvals for an additional monument sign adjacent to
Highway 128 but Landlord shall not have any liability if Tenant is unable to get
such sign approved and Landlord shall not be required to approve any such sign
if it would reduce the existing signage rights otherwise available to the Ridge
Parkway development, including, but not limited to, the Ridge Parkway Monument
Sign. All exterior signage installed by such Tenant shall be subject to
Landlord’s approval which shall not be unreasonably withheld, delayed or
conditioned and shall be subject to and installed in compliance with all
Applicable Laws and any encumbrances recorded against the Property. Landlord
agrees to review in advance of submittal to governmental authorities Tenant’s
sign package. Landlord does not make any representation or warranty regarding
the availability of any signage except for the signage shown on the
approved-PUD. Notwithstanding anything in this Lease to the contrary, upon the
expiration or termination of the Lease Term, Tenant, at Landlord’s option, shall
remove all or any portion of Tenant’s signage designated by Landlord for removal
and repair all damage caused by such removal. Landlord



--------------------------------------------------------------------------------

agrees to cooperate with and use good faith efforts to assist Tenant in its
effort to obtain governmental approvals for Building Two exterior signage and to
cause the Building Two access drive to be renamed “McDATA Drive”, but Landlord
shall have no liability if Tenant’s efforts are unsuccessful.

 

ARTICLE X — INDEMNIFICATION AND INSURANCE

 

10.01 Indemnification.

 

(A) Tenant agrees to indemnify, hold harmless and defend Landlord from and
against any legal action, damages, loss, liability and any other expense in
connection with loss of life, bodily injury or property damage arising from or
out of the use or occupancy of the Premises or the Project caused by the
negligent act or omission or willful misconduct of Tenant, its agents,
employees, contractors, subcontractors, licensees or subtenants or the breach by
Tenant of its obligations under Section 6.03 of this Lease, except to the extent
caused in whole or in part by the negligent act or omission or willful
misconduct of Landlord, its agents, employees, contractors, subcontractors, or
licenses.

 

(B) Landlord agrees to indemnify, hold harmless and defend Tenant from and
against any legal action, damages, loss, liability and any other expense in
connection with loss of life, bodily injury or property damage and for incidents
occurring in or about the Project caused by the negligent act or omission or
willful misconduct of Landlord, its agents, employees, contractors,
subcontractors or licensees, except to the extent caused in whole or in part by
the negligent or omission or willful misconduct of Tenant, its agents,
employees, contractors, subcontractors, licensees or subtenants.

 

(C) Notwithstanding anything to the contrary contained herein, nothing shall be
interpreted or used to in any way affect, limit, reduce or abrogate any
insurance coverage provided by any insurers to either Tenant or Landlord.

 

(D) Notwithstanding anything to the contrary contained in this Lease, nothing
herein shall be construed to infer or imply that Tenant is a partner, joint
venturer, agent, employee, or otherwise acting by or at the direction of
Landlord.

 

10.02 Property Insurance.

 

(A) At all times during the Lease Term, Tenant shall procure and maintain, at
its sole expense, “all-risk” property insurance, for damage or other loss caused
by fire or other casualty or cause including, but not limited to, vandalism and
malicious mischief, theft, water damage of any type, including sprinkler
leakage, bursting of pipes, and explosion, insuring on a replacement cost basis,
and on a no coinsurance basis, covering (a) all Alterations made by or for
Tenant in the Premises; and (b) Tenant’s trade fixtures, equipment and other
personal property from time to time situated in the Premises. The proceeds of
such insurance shall be used for the repair or replacement of the property so
insured, except that if not so applied or if this Lease is terminated following
a casualty, the proceeds applicable to the leasehold improvements shall be paid
to Landlord and the proceeds applicable to Tenant’s personal property, trade
fixtures and equipment shall be paid to Tenant. Such policy shall include a
waiver of subrogation in favor of the Additional Insureds.

 

(B) At all times during the Lease Term, Tenant shall procure and maintain
business interruption insurance in such amount as will reimburse Tenant for
direct or indirect loss of earnings attributable to all perils insured against
in Section 10.02(A) for a duration of not less than two hundred seventy (270)
days.



--------------------------------------------------------------------------------

(C) Landlord shall, at all times during the Lease Term, procure and maintain
“all-risk” property insurance in the amount not less than one hundred percent
(100%) of the full replacement cost and on a no coinsurance basis covering
Building Two and such other insurance as may be required by a Mortgagee or
otherwise desired by Landlord. Such policy shall include a waiver of subrogation
as specified below.

 

10.03 Liability Insurance.

 

(A) At all times during the Lease Term, Tenant shall procure and maintain, at
its sole expense, commercial general liability insurance, including but not
limited to Premises/Operations, Personal Injury, Contractual Liability, Fire
Legal Liability, Independent Contractors, Broad Form Property Damage and
Product/Completed Operations coverages (“CGLI”), applying to the use and
occupancy of the Premises and the business operated by Tenant. Such insurance
shall have a minimum combined single limit of liability of at least [***] per
occurrence and a general aggregate limit of at least [***]. Such liability
insurance shall be written as primary policies, not excess or contributing with
or secondary to any other insurance as may be available to the Additional
Insureds. In addition, Tenant shall maintain an excess (umbrella) liability
policy having a general aggregate liability of at least [***].

 

(B) Prior to the sale, storage, use or giving away of alcoholic beverages on or
from the Premises by Tenant or another person, Tenant, at its own expense, shall
obtain a policy or policies of insurance in a form reasonably acceptable to
Landlord saving harmless and protecting the Additional Insureds and the Project
against any and all damages, claims, liens, judgments, expenses and costs,
including reasonable attorneys’ fees actually incurred, arising under any
present or future law, statute, or ordinance of the State of Colorado or other
governmental authority having jurisdiction over the Project, by reason of any
storage, sale, use or giving away of alcoholic beverages on or from the
Premises. Such policy or policies of insurance shall have a minimum combined
single limit of [***] per occurrence and shall apply to bodily injury, fatal or
nonfatal; injury to means of support; and injury to property of any person.

 

(C) Landlord shall, at all times during the Lease Term, procure and maintain
CGLI for the Project. Such insurance shall have minimum combined single limit of
liability of at least [***] per occurrence, and a general aggregate limit of at
least [***]; or such higher limit as may be required by any Mortgagee.
Notwithstanding the foregoing, if Tenant elects to take over the management of
the Project pursuant to Section 8.04, Landlord shall no longer be required to
carry such insurance.

 

10.04 Workers’ Compensation Insurance. At all times during the Lease Term,
Tenant shall procure and maintain Workers’ Compensation Insurance in accordance
with the laws of the State of Colorado, and Employer’s Liability insurance with
a limit not less than [***] Bodily Injury Each Accident; [***] Bodily Injury By
Disease — Each Person; and [***] Bodily Injury to Disease — Policy Limit. Such
policy shall include a waiver of subrogation in favor of the Additional
Insureds.

 

10.05 Policy Requirements. The policies of Tenant described in Sections 10.02,
10.03 and 10.04 shall insure Tenant and such policies shall also be endorsed to
include, on a primary and non-contributory basis, Landlord and Landlord’s
agents, managers, members, partners, officers, directors employees, and any deed
of trust holder or Mortgagee of Landlord or any ground lessor as additional
insureds (“Additional Insureds”). All insurance required to be maintained by
Tenant or Landlord shall be issued by insurance companies authorized to do
insurance business in the State of Colorado and rated not less than A-X in A.M.
Best’s Key Rating Insurance Guide. Evidence of insurance on Standard Accord



--------------------------------------------------------------------------------

forms (or, at Landlord’s option, copies of the applicable policies) evidencing
the insurance required under this Article X shall be delivered to Landlord not
less than twenty (20) business days prior to Tenant’s entry onto the Project to
commence construction of the Work. No such policy shall be subject to
cancellation or modification without thirty (30) days prior written notice to
Landlord and to any deed of trust holder, Mortgagee or ground lessor designated
by Landlord to Tenant. Tenant shall furnish Landlord with a replacement
certificate evidencing coverage with respect to any insurance not less than
thirty (30) days prior to the expiration of the current policy. At Tenant’s
request, Landlord shall make available for Tenant’s inspection a certificate or
certificates of insurance certifying that the insurance coverage required of
Landlord is in force. Tenant shall have the right to provide the insurance
required by this Article X pursuant to blanket policies, but only if such
blanket policies expressly provide coverage to the Project and Landlord as
required by this Lease and sets minimum guaranteed coverage amounts for the
Project. No property damage policy for Tenant’s or Landlord’s insurance provided
for herein shall provide for a deductible amount which exceeds the lesser of (a)
$10,000, or (b) the amount required by any mortgagee of the Project. Each policy
of Tenant shall contain a clause setting forth that such policy shall be primary
with respect to any policies maintained by Landlord or the other Additional
Insureds and that any coverage carried by Landlord or the other Additional
Insureds shall be excess insurance. The amount of any insurance company’s
liability under the policies specified herein shall not be reduced by the
existence of such other insurance.

 

10.06 Waiver of Subrogation. Notwithstanding any other term or provision of this
Lease to the contrary, each party hereby releases the other and their respective
employees, agents, servants, licensees, contractors, subcontractors and
subtenants from and waives any claim and right of recovery against the other and
their employees, agents, servants, licensees, contractors, subcontractors and
subtenants for any loss or damage to the Project, Premises, and improvements
located thereon, or to the contents of the foregoing and any personal property
stored or placed thereon by either of them caused by the perils insurable
against under (i) standard fire and extended coverage insurance policies with
“all risk” endorsement or (ii) the insurance that Landlord and Tenant are
required to carry pursuant to the terms of this Lease, whichever is greater,
whether such damage or loss was caused by the negligence of either of them of
their respective employees, agents, servants, licensees, contractors,
subcontractors or subtenants. The foregoing mutual release and waiver of
subrogation shall apply whether or not such insurance was in force at the time
of the loss or damage. Any policy of insurance to be provided by Tenant or
Landlord pursuant to this Article X shall contain a clause denying the
applicable insurer any right of subrogation against the other party.

 

10.07 Failure to Insure. If Tenant or Landlord fails to maintain any insurance
which such party is required to maintain pursuant to this Article X, neither
Landlord nor Tenant shall be liable to the other for any loss or cost resulting
from such failure to maintain. Neither Landlord nor Tenant may self-insure
against any risks required to be covered by insurance without the other’s prior
written consent.

 

ARTICLE XI — DAMAGE OR DESTRUCTION

 

11.01 Total Destruction. Except as provided in Section 11.03 below, this Lease
shall automatically terminate if Building Two is totally destroyed.

 

11.02 Partial Destruction of Premises. If the Project is damaged by any casualty
then, within thirty (30) days following the earlier of the date Landlord first
becomes aware of such damage or destruction or the date Landlord receives notice
from Tenant of such damage or destruction, Landlord shall provide Tenant with
written notice (a “Restoration Notice”) specifying Landlord’s reasonable opinion
of the time it will take to restore the Project (exclusive of any Alterations
made to the Premises by Tenant). If in Landlord’s opinion, the Project can be
restored to its pre-existing condition within two



--------------------------------------------------------------------------------

hundred seventy (270) days after the date of the damage or destruction and
Landlord’s lender agrees to make available insurance proceeds for restoration,
Landlord shall, except as provided in Section 11.03, promptly and with due
diligence repair any damage to the Project (inclusive of Base Building
Improvements but exclusive of the Tenant Improvement Work or any other
Alterations to the Premises made by Tenant, which shall be promptly repaired by
Tenant at its sole expense) and, until such repairs are completed, the Base Rent
shall be abated from the date of damage or destruction in the same proportion
that the rentable area of the portion of the Premises which is unusable by
Tenant in the conduct of its business bears to the total rentable area of the
Premises. If such repairs cannot, in Landlord’s opinion, be made within said two
hundred seventy (270) day period or Landlord’s lender does not elect to make
available insurance proceeds, then either Landlord or Tenant may, at its option,
exercisable by written notice given to the other within fifteen (15) days after
the date of Landlord’s Restoration Notice, elect to terminate this Lease. If
this Lease is not terminated by Landlord or Tenant, Landlord shall proceed to
restore the Project (inclusive of Base Building Improvements but exclusive of
the Tenant Improvement Work or any other Alterations made by Tenant) within a
reasonable time after the damage or destruction, in which event this Lease shall
remain in full force and effect but the Base Rent shall be abated as provided in
the preceding sentence. If Landlord fails to restore the Premises within thirty
(30) days following the date specified in Landlord’s Restoration Notice (as such
date is extended by events beyond Landlord’s reasonable control), Tenant shall
have the right to terminate this Lease by providing Landlord with written notice
of termination provided that if Landlord substantially completes such
restoration (as evidenced by a certification from the architect of record and
Tenant’s right to lawfully enter onto the Premises to reconstruct the Tenant
Improvement Work) within thirty (30) days following Tenant’s notice of
termination, Tenant’s termination notice shall be null and void and this Lease
shall continue in full force and effect.

 

11.03 Exceptions to Landlord’s Obligations. Notwithstanding anything to the
contrary contained in this Article XI, Landlord shall have no obligation to
repair the Project if the damage or destruction occurs less than one (1) year
prior to the Expiration Date, exclusive of option periods. Further, Tenant’s
Base Rent shall not be abated if the damage or destruction is repaired by the
earlier of the date Landlord first becomes aware of such damage or destruction
or thirty (30) days after Landlord receives written notice from Tenant of the
casualty.

 

11.04 Waiver. The provisions contained in this Lease shall supersede any
contrary laws (whether statutory, common law or otherwise) now or hereafter in
effect relating to damage, destruction, self-help or termination.

 

ARTICLE XII — CONDEMNATION

 

12.01 Taking. If so much of the Premises as to render the balance unusable by
Tenant for the proper conduct of its business shall be taken under the power of
eminent domain or the threat thereof, by condemnation, sale in lieu of
condemnation or in any other manner for any public or quasi-public purpose
(collectively “Condemnation”) or if so much of the Parking Area is taken so that
the parking available to the Premises falls below 3 spaces per 1,000 square feet
of Rentable Area (and Landlord does not make replacement parking available),
then this Lease shall terminate on the date that title or possession to the
Premises is taken by the condemning authority, whichever is earlier.

 

12.02 Award. In the event of any Condemnation, the entire award for such taking
shall belong to Landlord. Tenant shall have no claim against Landlord or the
award for the value of any unexpired term of this Lease or otherwise. Tenant
shall be entitled to independently pursue a separate award in a separate
proceeding for Tenant’s relocation costs directly associated with the taking,
provided such separate award does not diminish Landlord’s award.



--------------------------------------------------------------------------------

12.03 Temporary Taking. No temporary taking of the Premises shall terminate this
Lease or entitle Tenant to any abatement of the Rent payable to Landlord under
this Lease; provided, further, that any award for such temporary taking shall
belong to Tenant to the extent that the award applies to any time period during
the Lease Term and to Landlord to the extent that the award applies to any time
period outside the Lease Term.

 

ARTICLE XIII – LANDLORD IMPROVEMENTS

 

13.01 Landlord Improvements. Except as otherwise specifically provided by this
Lease, Landlord shall have no obligation to construct any work necessary to
prepare the Premises for Tenant’s occupancy. Without limiting the foregoing,
Tenant acknowledges that the current certificate of occupancy allows the
Premises to be utilized for warehouse purposes and that Tenant will be
responsible for constructing all improvements necessary in order for the
Premises to be allowed to be utilized for office purposes.

 

ARTICLE XIV — ASSIGNMENT AND SUBLETTING

 

14.01 Restriction. Subject to the provisions of this Article XIV, without the
prior written consent of Landlord (which consent shall not be unreasonably
withheld, delayed or conditioned), Tenant shall not, either voluntarily or by
operation of law, assign, encumber, or otherwise transfer this Lease or any
interest herein, or sublet the Premises or any part thereof, or permit the
Premises to be occupied by anyone other than Tenant or Tenant’s employees (any
such assignment, encumbrance, subletting, occupation or transfer is hereinafter
referred to as a “Transfer”). For purposes of this Lease, the term “Transfer”
shall also include (a) if Tenant is a partnership, the withdrawal of or change,
voluntary or involuntary or by operation of law, of a majority of the partners,
or a transfer of a majority or partnership interests or the dissolution of the
partnership, (b) if Tenant is a closely held corporation (i.e. whose stock is
not publicly held and not traded through an exchange or over the counter) or a
limited liability company, the dissolution, merger, consolidation, division,
liquidation or other reorganization of Tenant, or within a twelve month period:
(i) the sale or other transfer of more than an aggregate of fifty percent (50%)
of the voting securities of Tenant (other than to immediate family members by
reason of gift or death) or (ii) the sale, mortgage, hypothecation or pledge of
more than an aggregate of fifty percent (50%) of Tenant’s net assets, and (c)
any change by Tenant in the form of its legal organization under applicable
state law (such as, for example, a change from a general partnership to a
limited partnership or from a corporation to a limited liability company). An
assignment, subletting or other action in violation of the foregoing shall be
void and, at Landlord’s option, shall constitute a material breach of this
Lease. If Tenant desires to make a Transfer (including a Permitted Transfer)
then at least thirty (30) days but not more than one hundred eighty (180) days
prior to the effective date of the proposed assignment or subletting, Tenant
shall submit to Landlord in connection with Tenant’s request for Landlord’s
consent:

 

(A) A statement containing (i) the name and address of the proposed assignee or
subtenant; (ii) such financial information with respect to the proposed assignee
or subtenant as Landlord shall reasonably require; (iii) the type of use
proposed for the Premises; and (iv) all of the principal terms of the proposed
assignment or subletting; and

 

(B) Final drafts of the documents memorializing the assignment or sublease on a
form approved by Landlord (and any consent to any Transfer (including any
Permitted Transfer) shall be conditioned upon Landlord receiving two (2) fully
executed originals of such documentation in the form approved by Landlord).



--------------------------------------------------------------------------------

14.02 Permitted Transfer. Notwithstanding anything contained to the contrary in
this Article XIV, Tenant may assign this Lease in its entirety or sublease all
or any portion of the Premises without the prior written consent of Landlord to
(1) an Affiliate of Tenant, (2) any partnership, corporation or other business
entity into or with which Tenant shall be merged, converted or consolidated or
to which substantially all of Tenant’s assets may be transferred, or (3) a
partnership, corporation or other business entity which is a direct successor to
Tenant and which acquires all or substantially all of Tenant’s business and
assets, (each of the foregoing, a “Permitted Transfer”) provided that in each
such case, (a) Tenant shall have notified Landlord in writing at least twenty
(20) days’ prior to the effective date of such assignment or subletting, (b) the
proposed transferee shall deliver to Landlord a written agreement whereby it
expressly assumes for the benefit of Landlord all of the Tenant’s obligations
under this Lease; provided, however, that any sublessee of less than all of the
space in the Premises shall be liable only for obligations under this Lease that
are properly allocable to the space subject to the applicable sublease, (c) if
such Transfer is a sublease, the subtenant acknowledges that all of its rights
under the sublease are subordinate and subject to the terms and conditions of
this Lease, (d) Tenant shall have reimbursed Landlord for the costs and expenses
required by the Lease, and (e) in the case of an assignment or subletting
described in clauses (2) and (3) of this paragraph, Tenant shall have provided
Landlord with evidence reasonably acceptable to Landlord that the proposed
assignee/sublessee has a demonstrable net worth not less than the net worth of
Tenant as of the date of such assignment or subletting.

 

14.03 Landlord’s Recapture Rights. At any time within ten (10) business days
after Landlord’s receipt of all (but not less than all) of the information and
documents described in Section 14.01 above, Landlord may, at its option by
written notice to Tenant, elect to: (a) in the case of an assignment of the
Lease or a sublease of the entire Premises, terminate the Lease in its entirety,
or (b) in the case of a sublease of a portion of the Premises as to the portion
of the Premises proposed to be assigned or sublet, with a proportionate
adjustment in the Rent payable hereunder if the Lease is terminated as to less
than all of the Premises. Notwithstanding the foregoing, Landlord shall not have
the right to exercise its recapture rights if the Transfer is a Permitted
Transfer. If Landlord elects to exercise its recapture rights pursuant to this
Section 14.03, Tenant shall have the right to rescind its request to assign or
sublease within five (5) business days of Tenant’s receipt of Landlord’s
recapture notice. Tenant shall pay Landlord as additional rent upon demand all
reasonable costs incurred by Landlord in separating any recaptured space from
the Premises, including, without limitation, the cost of constructing demising
walls. If Landlord does not exercise its termination option described in this
Section 14.03, then, during the above-described ten (10) business day period,
then Landlord shall be deemed to have waived its right to recapture the Premises
and Landlord shall either consent to an assignment or transfer or deny its
consent to the proposed assignment or subletting in accordance with the
requirements of this Article XIV.

 

14.04 Landlord’s Consent; Standards. Landlord’s consent to a proposed assignment
or subletting shall not be unreasonably withheld, delayed or conditioned; but,
in addition to any other grounds for denial, Landlord’s consent shall be deemed
reasonably withheld if, in Landlord’s good faith judgment: (i) the proposed
assignee or subtenant does not have the financial strength to perform its
obligations under this Lease or any proposed sublease; (ii) the proposed
assignee or subtenant intends to use any part of the Premises for a purpose not
permitted under this Lease; or (iii) there is an Event of Default existing as of
the date Tenant requests Landlord’s consent to an assignment or transfer or the
effective date of such assignment or sublease.

 

14.05 Sublease Profits. In the event that the rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto) exceeds the rental payable under this Lease in connection with
any Transfer other than a Permitted Transfer, then Tenant shall be bound and
obligated to pay Landlord as additional rent



--------------------------------------------------------------------------------

hereunder [***] of all such excess rental and other excess consideration (after
deducting Tenant’s reasonable, out-of-pocket expenses incurred in connection
with such sublease or assignment) within ten (10) days following receipt thereof
by Tenant.

 

14.06 Landlord’s Costs. If Tenant shall Transfer this Lease or all or any part
of the Premises or shall request the consent of Landlord to any Transfer, Tenant
shall pay to Landlord as additional rent Landlord’s costs related thereto,
including reasonable attorneys’ fees not to exceed $10,000 per Transfer.

 

14.07 Continuing Liability of Tenant. Following any Transfer, Tenant shall
remain as fully and primarily liable for the payment of Rent and for the
performance of all other obligations of Tenant contained in this Lease to the
same extent as if the Transfer had not occurred; provided, however, that any act
or omission of any transferee, other than Landlord, that violates the terms of
this Lease shall be deemed a violation of this Lease by Tenant. Notwithstanding
the foregoing, if (i) Tenant’s interest in this Lease is assigned to an entity
which acquires all or substantially all of Tenant’s assets pursuant to a
Permitted Transfer, (ii) such assignee assumes all of Tenant’s obligations under
this Lease pursuant to an assignment instrument approved by Landlord, and (iii)
such assignee has a tangible net worth at least equal to the tangible net worth
of Tenant on the Commencement Date, then Tenant shall be released from any
obligations arising on or after the date of such Permitted Transfer.

 

14.08 Non-Waiver. The consent by Landlord to any Transfer shall not relieve
Tenant, or any person claiming through or by Tenant, of the obligation to obtain
the consent of Landlord, pursuant to this Article XIV, to any further Transfer.
In the event of an assignment or subletting, Landlord may collect Rent from the
assignee or the subtenant without waiving any rights hereunder and collection of
the Rent from a person other than Tenant shall not be deemed a waiver of any of
Landlord’s rights under this Article XIV, an acceptance of assignee or subtenant
as Tenant, or a release of Tenant from the performance of Tenant’s obligations
under this Lease. If Tenant shall default under this Lease and fail to cure
within the time permitted, Landlord is irrevocably authorized, as Tenant’s agent
and attorney-in-fact, to direct any transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is cured.

 

ARTICLE XV — DEFAULT AND REMEDIES

 

15.01 Events of Default By Tenant. The occurrence of any of the following shall
constitute an “Event of Default” by Tenant:

 

(A) The failure by Tenant to pay Base Rent, Rent Adjustments, additional rent or
make any other payment required to be made by Tenant hereunder within five (5)
days following the date when the same is due and owing; provided however, that
Landlord shall give Tenant written notice of a monetary default two (2) times in
each calendar year, and no Event of Default shall exist if Tenant pays such
amount within five (5) days following such notice.

 

(B) Failure by Tenant to timely execute, acknowledge and deliver forthwith, a
subordination and attornment agreement as required by Article XVII hereof or an
estoppel certificate as required by Section 20.01 hereof within five (5) days
following written notice to Tenant that Tenant’s ten (10) day period to deliver
an estoppel certificate pursuant to Section 20.01 has expired.

 

(C) The making by Tenant of any assignment of this Lease or any sublease of all
or part of the Premises, except as expressly permitted under Article XIV of this
Lease.



--------------------------------------------------------------------------------

(D) Failure by Tenant to obtain a release or discharge of or bond over any lien
placed upon the Premises in violation of Section 9.03 hereof;

 

(E) The making by Tenant of any general assignment for the benefit of creditors,
the filing by or against Tenant of a petition under any federal or state
bankruptcy or insolvency laws (unless, in the case of a petition filed against
Tenant the same is dismissed within thirty (30) days after filing); the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets at the Premises or Tenant’s interest in this Lease or the
Premises, when possession is not restored to Tenant within thirty (30) days; or
the attachment, execution or other seizure of substantially all of Tenant’s
assets located at the Premises or Tenant’s interest in this Lease or the
Premises, if such seizure is not discharged within thirty (30) days.

 

(F) The failure by Tenant to observe or perform any other provision of this
Lease to be observed or performed by Tenant, other than those described in
Subsections 15.01(A), (B), (C), (D) or (E) above, if such failure continues for
thirty (30) days after written notice thereof by Landlord to Tenant; provided,
however, that if the nature of the default is such that it cannot be cured
within the thirty (30) day period, no default shall exist if Tenant commences
the curing of the default within the thirty (30) day period and thereafter
diligently prosecutes the same to completion provided that the cure is completed
within ninety (90) days after the aforementioned written notice. The thirty (30)
day notice described herein shall be in lieu of, and not in addition to, any
notice required under law now or hereafter in effect requiring that notice of
default be given prior to the commencement of an unlawful detainer or other
legal proceeding.

 

15.02 Landlord’s Right to Terminate Upon Tenant Default. Upon the occurrence of
an Event of Default as described in Section 15.01 above, Landlord shall have the
right to terminate this Lease and recover possession of the Premises by giving
written notice to Tenant of Landlord’s election to terminate this Lease in which
event Landlord shall be entitled to receive from Tenant:

 

(A) The worth at the time of award of any unpaid Rent which had been earned at
the time of such termination; plus

 

(B) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss Tenant proves could have been reasonably avoided;
plus

 

(C) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

 

(D) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom (including reasonable attorneys’ fees and court costs); and

 

(E) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

 

As used in subparagraphs (A) and (B) above, “worth at the time of award” shall
be computed by allowing interest on such amounts at the then highest lawful rate
of interest, but in no event to exceed one percent (1%) per annum plus the rate
established by the Federal Reserve Bank of St. Louis on advances made to member
banks under Sections of the Federal Reserve Act (“discount rate”) prevailing at
the time



--------------------------------------------------------------------------------

of the award. As used in paragraph (C) above, “worth at the time of award” shall
be computed by discounting such amount by (i) the discount rate of the Federal
Reserve Bank of St. Louis prevailing at the time of award plus (ii) one percent
(1%).

 

15.03 Mitigation of Damages. If Landlord terminates this Lease, Landlord shall
have no obligation to mitigate Landlord’s damages except as may be required by
Applicable Laws. If Landlord has not terminated this Lease, Landlord shall have
no obligation to mitigate except as may be required by Applicable Laws and may
permit the Premises to remain vacant or abandoned. If in accordance with
applicable law, Landlord is required to mitigate damages: (i) Landlord shall be
required only to use commercially reasonable efforts to mitigate, which shall
not exceed such efforts as Landlord generally uses to lease other space in the
Building One or Building Two (to the extent Landlord owns Building Two); (ii)
Landlord will not be deemed to have failed to mitigate if Landlord or its
affiliates lease any portions of Building One or other projects owned by
Landlord or its affiliates in the same geographic area, before reletting all or
any portion of the Premises; and (iii) any failure to mitigate as described
herein with respect to any period of time shall only reduce the Rent and other
amounts to which Landlord is entitled hereunder by the reasonable rental value
of the Premises during such period. In recognition that the value of the Project
depends on the rental rates and terms of leases therein, Landlord’s rejection of
a prospective replacement tenant based on an offer of rentals below Landlord’s
prevailing rates for new leases of comparable space at the Project at the time
in question, or at Landlord’s option, below the rates provided in this Lease, or
containing terms less favorable than those contained herein, shall not give rise
to a claim by Tenant that Landlord failed to mitigate Landlord’s damages.

 

15.04 Landlord’s Right To Continue Lease Upon Tenant Default. Upon the
occurrence of an Event of Default, if Landlord does not elect to terminate this
Lease as provided in Section 15.02 above, Landlord may from time to time,
without terminating this Lease, enforce all of its rights and remedies under
this Lease. Without limiting the foregoing, Landlord may continue this Lease in
effect after Tenant’s default and abandonment and recover Rent as it becomes due
and/or terminate Tenant’s right to possession of the Premises. In the event
Landlord re-lets the Premises, to the fullest extent permitted by law, the
proceeds of any reletting reasonably applicable to the remaining term of this
Lease shall be applied first to pay to Landlord all costs and expenses of such
reletting (including without limitation, costs and expenses of retaking or
repossessing the Premises, removing persons and property therefrom, securing new
tenants, including expenses for redecoration, alterations and other costs in
connection with preparing the Premises for the new tenant, and if Landlord shall
maintain and operate the Premises, the costs thereof) and receivers’ fees
incurred in connection with the appointment of and performance by a receiver to
protect the Premises and Landlord’s interest under this Lease and any necessary
or commercially reasonable alterations; second, to the payment of any
indebtedness of Tenant to Landlord other than Rent due and unpaid hereunder;
third, to the payment of Rent due and unpaid hereunder; and the residue, if any,
shall be held by Landlord and applied in payment of other or future obligations
of Tenant to Landlord as the same may become due and payable, and Tenant shall
not be entitled to receive any portion of such revenue. If, in connection with
any reletting, the new lease term extends beyond the Term, or the premises
covered thereby include other premises not part of the Premises, Landlord, in
its good faith judgement, shall make a fair apportionment of the rent received
from such reletting and the expenses incurred in connection therewith in
determining the net proceeds from such reletting.

 

15.05 Right of Landlord to Perform. All covenants and agreements to be performed
by Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost
and expense. If Tenant shall fail to pay any sum of money, other than its
monthly rental obligation, required to be paid by it hereunder or shall fail to
perform any other act on its part to be performed hereunder within the
applicable cure periods provided herein, Landlord may, but shall not be
obligated to, make any payment or perform any such other act on Tenant’s part to
be made or performed, without waiving or releasing Tenant of its obligations
under this Lease. Any sums so paid by Landlord and all necessary incidental
costs, together



--------------------------------------------------------------------------------

with interest thereon at the Interest Rate, shall be payable to Landlord as
additional rent on demand and Landlord shall have the same rights and remedies
in the event of nonpayment as in the case of default by Tenant in the payment of
Rent except as otherwise specifically provided herein.

 

15.06 No Punitive Damages. In no event shall Landlord or Tenant be liable to the
other for punitive damages, lost profits, business interruption, or speculative
damages.

 

15.07 Non-Waiver. Nothing in this Article shall be deemed to affect Landlord’s
rights to indemnification for liability or liabilities arising prior to
termination of this Lease or Tenant’s right to possession of the Premises for
personal injury or property damages under the indemnification clause or clauses
contained in this Lease. No acceptance by Landlord of a lesser sum than the Rent
then due shall be deemed to be other than on account of the earliest installment
of such rent due, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or pursue any other
remedy in the Lease or at law or in equity provided. The delivery of keys to any
employee of Landlord or to Landlord’s agent or any employee of either shall not
operate as a termination of this Lease or a surrender of the Premises.

 

15.08 Cumulative Remedies. The specific remedies to which Landlord may resort
under the terms of the Lease are cumulative and are not intended to be exclusive
of any other remedies or means of redress to which it may be lawfully entitled
in case of any breach or threatened breach by Tenant of any provisions of the
Lease. In addition to the other remedies provided in the Lease, including the
right to terminate this Lease or to terminate Tenant’s right of possession of
the Premises and reenter and repossess the Premises and remove all persons and
property from the Premises without terminating this Lease as provided in Section
15.02, Landlord shall be entitled to a restraint by injunction of the violation
of any of the terms, covenants, or conditions of the Lease or to a decree
compelling specific performance of any such terms, covenants, or conditions.

 

15.09 Default by Landlord. Landlord’s failure to perform or observe any of its
obligations under this Lease shall constitute a default by Landlord under this
Lease only if such failure shall continue for a period of thirty (30) days (or
the additional time, if any, that is reasonably necessary to promptly and
diligently cure the failure provided that the failure to pay any sums owing by
Landlord shall not be subject to additional time) after Landlord receives
written notice from Tenant specifying the default. The notice shall give in
reasonable detail the nature and extent of the failure and shall identify the
Lease provision(s) containing the obligation(s). If Landlord shall default in
the performance of any of its obligations under this Lease (after notice and
opportunity to cure as provided herein), Tenant may pursue any remedies
available to it under the law and this Lease. In recognition that Landlord must
receive timely payments of Rent and operate the Project, Tenant shall have no
right of self-help to perform repairs or any other obligation of Landlord, and
shall have no right to withhold, set-off, or abate Rent except as otherwise
expressly provided herein.

 

15.10 Lock Box. If Landlord shall direct Tenant to pay Base Rent or additional
rent in respect of Rent Adjustments (or both, as the case may be) to a “lockbox”
or other depository whereby payments issued in payment of Base Rent or
additional rent (or both, as the case may be) are initially cashed or deposited
by a person or entity other than Landlord (albeit on Landlord’s authority),
then, for any and all purposes under this Lease: (i) Landlord shall not be
deemed to have accepted such payment until fifteen (15) business days after the
date on which Landlord shall have actually received such funds; and (ii)
Landlord shall be deemed to have accepted such payment if (and only if) within
said fifteen (15) business day period, Landlord shall not have returned (or
attempted to return) such payment to Tenant. Nothing contained in the
immediately preceding sentence shall be construed to place Tenant in default of
Tenant’s obligation to pay Rent if and for so long as Tenant shall timely pay
the Rent required pursuant to this Lease in the manner designated by Landlord.



--------------------------------------------------------------------------------

ARTICLE XVI — ATTORNEYS’ FEES; COSTS OF SUIT

 

16.01 Attorneys Fees. If either Landlord or Tenant shall commence any action or
other proceeding against the other arising out of, or relating to, this Lease or
the Premises, the prevailing party shall be entitled to recover from the losing
party, in addition to any other relief, its reasonable attorneys’ fees actually
incurred irrespective of whether or not the action or other proceeding is
prosecuted to judgment and irrespective of any court schedule of reasonable
attorneys’ fees. In addition, Tenant or Landlord shall reimburse the other
party, upon demand, for all reasonable attorneys’ fees incurred in collecting
Rent, resolving any actual default by the other party, securing indemnification
as provided in Article X and Sections 23.01 and 25.01 herein or otherwise
seeking enforcement against Tenant, its subtenants and assigns, or Landlord of
such party’s obligations under this Lease.

 

ARTICLE XVII — SUBORDINATION AND ATTORNMENT

 

17.01 Subordination. Subject to execution by Landlord, Tenant and the holder of
the interest in question of an SNDA (as hereinafter defined) in the form
described below, this Lease, and the rights of Tenant hereunder, will be subject
and subordinate to the interest of (i) all future ground leases and master
leases of all or any part of the Project; (ii) existing or future mortgages and
deeds of trust encumbering all or any part of the Project; (iii) all past and
future advances made under any such mortgages or deeds of trust; and (iv) all
renewals, modifications, replacements and extensions of any such ground leases,
master leases, mortgages and deeds of trust; provided, however, that any lessor
under any such ground lease or master lease or any mortgagee or beneficiary
under any such mortgage or deed of trust (any such lessor, mortgagee or
beneficiary is herein referred to as a “Mortgagee”) shall have the right to
elect, by written notice given to Tenant, to have this Lease made superior in
whole or in part to any such ground lease, master lease, mortgage or deed of
trust (or subject and subordinate to such ground lease, master lease, mortgage
or deed of trust but superior to any junior mortgage or junior deed of trust).
Within ten (10) business days of demand, Tenant shall execute, acknowledge and
deliver any instruments confirming the subordination and/or attornment herein
provided for so long as such instrument is consistent with this Lease and the
subordination, nondisturbance and attornment agreement attached hereto as
Exhibit H with such modifications as any Mortgagee may reasonably request (the
“SNDA”). Landlord and Tenant agree to execute a SNDA with the existing Mortgagee
contemporaneously with the execution of this Lease. In addition, Tenant’s
agreement to subordinate to any future mortgage, deed of trust or ground lease
shall be subject to the execution and delivery of a document substantially the
same as the SNDA. Landlord represents and warrants that the only Mortgagee
existing as of the Commencement Date is MONY Life Insurance Company.

 

17.02 Attornment. If the interests of Landlord under the Lease shall be
transferred to any superior Mortgagee or other purchaser or person taking title
to the Project by reason of the termination of any superior lease or the
foreclosure of any superior mortgage or deed of trust, Tenant shall be bound to
such Successor Landlord under all of the terms, covenants and conditions of the
Lease for the balance of the term thereof remaining and any extensions or
renewals thereof which may be effected in accordance with any option therefor in
the Lease, with the same force and effect as if Successor Landlord were the
landlord under the Lease, subject to the terms of the executed SNDA entered into
by the parties and Tenant shall attorn to and recognize as Tenant’s landlord
under this Lease such Successor Landlord, as its landlord, said attornment to be
effective and self-operative without the execution of any further instruments
upon Successor Landlord’s succeeding to the interest of Landlord under the
Lease. Tenant shall, with ten (10) business days of demand, execute any
documents reasonably requested by any such successor Landlord to evidence the
attornment described in this Section 17.02.



--------------------------------------------------------------------------------

17.03 Mortgagee Protection. Tenant agrees to give any Mortgagee, by registered
or certified mail, a copy of any notice of default served upon Landlord by
Tenant, provided that prior to such notice Tenant has been notified in writing
(by way of service on Tenant of a copy of Assignment of Rents and Leases, or
otherwise) of the address of such Mortgagee (hereafter the “Notified Party”).
Tenant further agrees that if Landlord shall have failed to cure such default
within thirty (30) days after such notice to Landlord (or if such default cannot
be cured or corrected within that time, then such additional time as may be
necessary if Landlord has commenced within such thirty (30) days and is
diligently pursuing the remedies or steps necessary to cure or correct such
default), then the Notified Party shall have an additional thirty (30) days
within which to cure or correct such default (or if such default cannot be cured
or corrected within that time, then such additional time as may be necessary if
the Notified Party has commenced within such thirty (30) days and is diligently
pursuing the remedies or steps necessary to cure or correct such default) but in
no event more than ninety (90) days to cure such default. Until the time
allowed, as aforesaid, for the Notified Party to cure such default has expired
without cure, Tenant shall have no right to, and shall not, terminate this Lease
on account of Landlord’s default.

 

ARTICLE XVIII — QUIET ENJOYMENT

 

18.01 Provided that no Event of Default exists, Tenant shall have and peaceably
enjoy the Premises during the Lease Term free and clear of claims by or through
Landlord, subject to all of the terms, covenants and conditions contained in
this Lease.

 

ARTICLE XIX — RULES AND REGULATIONS

 

19.01 The Rules and Regulations attached hereto as Exhibit D are hereby
incorporated by reference herein and made a part hereof. Tenant shall abide by,
and faithfully observe and comply with the Rules and Regulations and any
reasonable and non-discriminatory amendments, modifications and/or additions
thereto as may hereafter be adopted and published by written notice to tenants
by Landlord for the safety, care, security, good order and/or cleanliness of the
Project. In the event of a conflict between the provisions of this Lease and the
Rules and Regulations, the provisions of this Lease shall control.

 

ARTICLE XX — ESTOPPEL CERTIFICATES

 

20.01 Tenant agrees at any time and from time to time upon not less than ten
(10) days’ prior written notice from Landlord to execute, acknowledge and
deliver to Landlord a statement in writing addressed and certifying to Landlord,
to any current or prospective Mortgagee or any assignee thereof, to any
prospective purchaser of the land, improvements or both comprising the Project,
and to any other party designated by Landlord, that this Lease is unmodified and
in full force and effect (of if there have been modifications, that the same is
in full force and effect as modified and stating the modifications); that Tenant
has accepted possession of the Premises, which are acceptable in all respects,
and that any improvements required by the terms of this Lease to be made by
Landlord have been completed to the satisfaction of Tenant; that Tenant is in
full occupancy of the Premises; that no Base Rent or Rent Adjustments has been
paid more than thirty (30) days in advance; that the first or current month’s
Rent has been paid; that Tenant is entitled to no free rent or other concessions
except as stated in this Lease; that Tenant has not been notified of any
previous assignment of Landlord’s or any predecessor landlord’s interest under
this Lease; the dates to which Base Rent, additional rental and other charges
have been



--------------------------------------------------------------------------------

paid; that Tenant, as of the date of such certificate, has no charge, lien or
claim of setoff under this Lease or otherwise against Base Rent, additional
rental or other charges due or to become due under this Lease; that Landlord is
not in default in performance of any term, covenant, or condition contained in
this Lease; or any other matter relating to this Lease or the Premises or, if
so, specifying each such default. Any such statement delivered pursuant to this
Section may be relied upon by Landlord or any Mortgagee, or prospective
purchaser and such statement, may so specifically state and; such other matters
as the requesting party may reasonably request.

 

ARTICLE XXI — ENTRY BY LANDLORD

 

21.01 Landlord may enter the Premises at all reasonable times after reasonable
notice and observance of Tenant’s security parameters or procedures, including
without limitation identification, sign in and escorting (except in the event of
a perceived emergency) to: inspect the same; exhibit the same to prospective
purchasers or Mortgagees or, during the last twelve months of the Term or at any
time after Landlord’s receipt of a Cancellation Notice, to tenants; determine
whether Tenant is complying with all of its obligations under this Lease; supply
janitorial and other services to be provided by Landlord to Tenant under this
Lease; post notices of non-responsibility; and make repairs or improvements in
or to the Project or the Premises; provided, however, that all such work shall
be done as promptly as reasonably possible and so as to minimize interference to
Tenant. Notwithstanding anything to the contrary set forth above, Tenant
reserves the right to restrict janitorial access to various portions of the
Premises and, in such event, Landlord shall have no obligation to provide
janitorial services to such portions of the Premises. Tenant hereby waives any
claim for damages for any injury or inconvenience to, or interference with,
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises or
any other loss occasioned by such entry, except for claims of gross negligence
or willful misconduct by Landlord. Landlord shall at all times have and retain a
key with which to unlock all of the doors in, on or about the Premises
(excluding Tenant’s vaults, safes and similar areas designated by Tenant in
writing in advance), and Landlord shall have the right in a perceived emergency
to use any and all means by which Landlord may deem proper to open such doors to
obtain entry to the Premises, and any entry to the Premises obtained by Landlord
by any such means, or otherwise, shall not under any circumstances be deemed or
construed to be a forcible or unlawful entry into or a detainer of the Premises
or an eviction, actual or constructive, of Tenant from any part of the Premises.
Such entry by Landlord shall not act as a termination of Tenant’s duties under
this Lease.

 

ARTICLE XXII — LANDLORD’S LEASE UNDERTAKINGS-EXCULPATION FROM

PERSONAL LIABILITY; TRANSFER OF LANDLORD’S INTEREST

 

22.01 Landlord’s Lease Undertakings. Notwithstanding anything to the contrary
contained in this Lease or in any exhibits, riders or addenda hereto attached
(collectively the “Lease Documents”), it is expressly understood and agreed by
and between the parties hereto: (a) the recourse of Tenant or its successors or
assigns against Landlord with respect to the alleged breach by or on the part of
Landlord of any representation, warranty, covenant, undertaking or agreement
contained in any of the Lease Documents or otherwise arising out of Tenant’s use
of the Premises or the Project (collectively, “Landlord’s Lease Undertakings”)
shall extend only to Landlord’s interest in the Project and the rent and other
income derived therefrom (collectively, “Landlord’s Real Estate”) and not to any
other assets of Landlord or its members, partners or shareholders; and (b)
except to the extent of Landlord’s interest in Landlord’s Real Estate, no
personal liability or personal responsibility of any sort with respect to any of
Landlord’s Lease Undertakings or any alleged breach thereof is assumed by, or
shall at any time be asserted or enforceable against, Landlord or against any of
its directors, officers, employees, agents, partners, managers, members or
representatives. The provision contained in the foregoing sentence is not



--------------------------------------------------------------------------------

intended to, and shall not, limit any right that Tenant might otherwise have to
obtain injunctive relief against Landlord or Landlord’s successors in interest
or any suit or action in connection with enforcement of rights hereunder or
arising herefrom.

 

22.02 Transfer of Landlord’s Interest. In the event of any transfer of
Landlord’s interest in the Project, Landlord shall be automatically freed and
relieved from all applicable liability with respect to performance of any
covenant or obligation on the part of Landlord, provided any security deposits
or advance rents held by Landlord are turned over to the grantee, it being
intended hereby that the covenants and obligations contained in this Lease on
the part of Landlord shall, subject to all the provisions of this Article XXII,
be binding on Landlord, its successors and assigns, only during their respective
periods of ownership.

 

ARTICLE XXIII – HOLDOVER TENANCY

 

23.01 Holdover Tenancy. If Tenant holds possession of the Premises after the
expiration or termination of the Lease Term, by lapse of time or otherwise,
Tenant shall become a tenant at sufferance upon all of the terms contained
herein, except as to Lease Term and Base Rent and Rent Adjustments. During such
holdover period, Tenant shall pay to Landlord a monthly rental equivalent to
[***] of the Base Rent and Rent Adjustments payable by Tenant to Landlord with
respect to the last month of the Lease Term for the first three (3) months of
such holdover and thereafter, [***] of the Base Rent and Rent Adjustments
payable by Tenant to Landlord with respect to the last month of the Lease Term
for each month. The monthly rent payable for such holdover period shall in no
event be construed as a penalty or as liquidated damages for such retention of
possession. Without limiting the foregoing, Tenant hereby agrees to indemnify,
defend and hold harmless Landlord and Landlord’s agents and employees, from and
against any and all claims, liabilities, actions, losses, damages and expenses
(including, without limitation, court costs and reasonable attorneys’ fees)
asserted against or sustained by any such party and arising from or by reason of
such retention of possession, which obligations shall survive the expiration or
termination of the Lease Term.

 

ARTICLE XXIV — NOTICES

 

24.01 All notices which Landlord or Tenant may be required, or may desire, to
serve on the other may be served, as an alternative to personal service, either
by US postal service via registered or certified mail, postage prepaid or by
nationally recognized overnight air courier service, addressed to Landlord at
the address for Landlord set forth in Section 1.41 above and to Tenant at the
address for Tenant set forth in Section 1.77 above, or addressed to such other
address or addresses as either Landlord or Tenant may from time to time
designate to the other in writing. Any notice shall be deemed to have been
served either: (a) at the time the same was posted if sent via US postal
service; (b) on the first business day after deposit with an overnight air
courier service with instructions to deliver on the next business day; or (c) on
the date of actual delivery if personally served. If a party refuses to accept a
notice, the notice will be deemed to have been delivered on the date tendered,
but rejected. If a notice is sent via U.S. mail or overnight courier service and
that service has a labor strike or work stoppage or catastrophic event during
the period that such notice is in their possession then such notice or demand
shall not be deemed received until actual delivery.



--------------------------------------------------------------------------------

ARTICLE XXV — BROKERS

 

25.01 The parties recognize as the brokers who procured this Lease the firm(s)
specified in Sections 1.42 and 1.78 and agree that Landlord shall be solely
responsible for the payment of a brokerage commission to said brokers in
accordance with separate agreements executed with such brokers. If Tenant has
dealt with any other person or real estate broker in respect to leasing,
subleasing or renting space in the Project, Tenant shall be solely responsible
for the payment of any fee due said person or firm and Tenant shall protect,
indemnify, hold harmless and defend Landlord from any liability in respect
thereto.

 

ARTICLE XXVI — ELECTRONIC SERVICES

 

26.01 Tenant’s Lines. Tenant may, in a manner consistent with the provisions and
requirements of this Lease, install, maintain, replace, remove or use any
communications or computer or other electronic service wires, cables and related
devices (collectively the “Lines”) at the Project in or serving the Premises,
provided: (a) Tenant shall obtain Landlord’s prior written consent, which
consent may be conditioned as reasonably required by Landlord, (b) if Tenant at
any time uses any equipment that may create an electromagnetic field exceeding
the normal insulation ratings of ordinary twisted pair riser cable or cause
radiation higher than normal background radiation, the Lines therefor (including
riser cables) shall be appropriately insulated to prevent such excessive
electromagnetic fields or radiation from affecting other tenant’s usage of the
Lines, and (c) Tenant shall pay all costs in connection therewith. Tenant shall
not, without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, delayed or conditioned, in each instance, grant to any
third party a security interest or lien in or on the Lines, and any such
security interest or lien granted without Landlord’s written consent shall be
null and void.

 

26.02 Limitation of Landlord’s Responsibility. Tenant acknowledges and agrees
that all Electronic Services desired by Tenant shall be ordered and utilized at
the sole expense of Tenant. Subject to Landlord’s consent in writing (which
consent shall not be unreasonably withheld, delayed or conditioned), Landlord
shall allow Tenant to install Tenant’s Electronic Services equipment in any
electrical, mechanical and telecom rooms located in Building Two in accordance
with rules and regulations adopted by Landlord from time to time. Unless
otherwise specifically agreed to in writing, Landlord shall have no
responsibility for the maintenance of Tenant’s Electronic Services equipment,
including Lines; nor for any Lines or other infrastructure to which Tenant’s
Electronic Services equipment may be connected. Tenant agrees that, to the
extent any Electronic Services are interrupted, curtailed or discontinued, other
than to make the location of such Lines available to Tenant’s Electronic
Services Provider for repair or replacement, Landlord shall have no obligation
or liability with respect thereto and it shall be the sole obligation of Tenant
at its own expense to obtain substitute service.

 

26.03 Necessary Service Interruptions. Landlord shall have the right, upon
seventy-two hours’ prior notice to Tenant’s corporate facilities manager, to
interrupt or turn off Electronic Services facilities in the event of emergency
or as reasonably necessary in connection with maintenance, repairs or
construction at the Project or installation of Electronic Services equipment for
the Project or on account of violation by the Electronic Services Provider or
owner of the Electronic Services equipment of any obligation to Landlord.

 

26.04 Removal of Equipment, Wiring and Other Facilities. Any and all Electronic
Services equipment installed in the Tenant’s Premises or elsewhere in Building
Two by or on behalf of Tenant, including Lines, or other facilities for
Electronic Services reception or transmittal, shall be removed prior to the
expiration or earlier termination of the Lease Term, by Tenant at its sole cost
or, at Landlord’s



--------------------------------------------------------------------------------

election, by Landlord at Tenant’s sole cost, with the cost thereof to be paid as
additional rent. Landlord shall have the right, however, upon written notice to
Tenant given no later than thirty (30) days prior to the expiration or earlier
termination of the Lease Term (except that the notice period shall extend to
thirty (30) days beyond the date of termination of the Lease if it is terminated
by either party due to a default by the other), to require Tenant to abandon and
leave in place, without additional payment to Tenant or credit against Rent, any
or all Electronic Services Lines and related infrastructure, or selected
components thereof, whether located in the Tenant’s Premises or elsewhere in the
Project.

 

26.05 Rooftop Installations. Tenant shall have the right to install antennas or
other rooftop communication installations (“Rooftop Installations”) which are
reasonably necessary for Tenant’s operations in the Premises upon receiving
Landlord’s prior written approval as to the plans and specifications and manner
of installation which approval shall not be unreasonably withheld, delayed or
conditioned. All approved Rooftop Installations shall be installed (i) in
accordance with approved plans by contractors approved by Landlord in its
reasonable discretion and in a manner which will not void any rooftop warranty;
(ii) in accordance with Applicable Laws and any recorded encumbrances affecting
the Property; and (iii) in a manner consistent with First Class Building
Standards which shall include, if reasonably required by Landlord, screening
such Rooftop Installations. In no event shall Tenant be entitled to lease space
on the rooftop to third parties or to install Rooftop Installations which will
not be utilized in connection with Tenant’s operations at the Premises. Landlord
reserves the right to utilize the rooftop for purposes not inconsistent with
Tenant’s Rooftop Installations. At Landlord’s option, Tenant shall remove any or
all of the Rooftop Installations from the Project upon the expiration or
termination of the Lease Term and repair any damage caused by such removal
utilizing contractors approved by Landlord in Landlord’s sole discretion.

 

ARTICLE XXVII — MISCELLANEOUS

 

27.01 Entire Agreement. This Lease contains all of the agreements and
understandings relating to the leasing of the Premises and the obligations of
Landlord and Tenant in connection with such leasing. Landlord has not made, and
Tenant is not relying upon, any warranties, or representations, promises or
statements made by Landlord or any agent of Landlord, except as expressly set
forth herein. This Lease supersedes any and all prior agreements and
understandings between Landlord and Tenant and alone expresses the agreement of
the parties.

 

27.02 Amendments. This Lease shall not be amended, changed or modified in any
way unless in writing executed by Landlord and Tenant. Neither Landlord nor
Tenant shall have waived or released any of its rights hereunder unless in
writing and executed by the party against whom such waiver is sought.

 

27.03 Successors. Except as expressly provided herein, this Lease and the
obligations of Landlord and Tenant contained herein shall bind and benefit the
successors and permitted assigns of the parties hereto.

 

27.04 Force Majeure. Landlord or Tenant shall incur no liability to the other
party with respect to, and shall not be responsible for any failure to perform,
any of said party’s obligations hereunder if such failure is caused by any
circumstance beyond the control of Landlord or Tenant, as applicable, including,
but not limited to, strike, labor trouble, governmental rule, regulations,
ordinance, statute or interpretation, or by fire, earthquake, civil commotion,
or failure or disruption of utility services. The amount of time for Landlord or
Tenant to perform any of its obligations shall be extended by the amount of time
Landlord or Tenant is delayed in performing such obligation by reason of any
force majeure occurrence whether similar to or different from the foregoing
types of occurrences. Nothing in this Section 27.04 shall operate to extend or
delay Tenant’s obligation to pay Base Rent, Rent Adjustments, or any additional
rent payable hereunder or to extend the Rent Commencement Date or the Expiration
Date.



--------------------------------------------------------------------------------

27.05 Survival of Obligations. Any obligations of Tenant or Landlord accruing
prior to the expiration of the Lease, including indemnification provisions and
waivers of subrogation, shall survive the expiration or earlier termination of
the Lease, and Tenant or Landlord, as the case may be, shall promptly perform
all such obligations whether or not this Lease has expired or been terminated.

 

27.06 Light and Air. No diminution of any light, air or view by any structure
now or hereafter erected shall in any manner affect this Lease or the
obligations of Tenant hereunder, or increase any of the obligations of Landlord
hereunder.

 

27.07 Governing Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State of Colorado, without reference to the
conflicts of law provisions thereof.

 

27.08 Severability. In the event any provision of this Lease is found to be
unenforceable, the remainder of this Lease shall not be affected, and any
provision found to be invalid shall be enforceable to the extent permitted by
law. The parties agree that in the event two different interpretations may be
given to any provision hereunder, one of which will render the provision
unenforceable, and one of which will render the provision enforceable, the
interpretation rendering the provision enforceable shall be adopted.

 

27.09 Captions. All captions, headings, titles, numerical references and
highlighting are for convenience only and shall have no effect on the
interpretation of this Lease.

 

27.10 Interpretation. Tenant acknowledges that it has read and reviewed this
Lease and that it has had the opportunity to confer with counsel in the
negotiation of this Lease. Accordingly, this Lease shall be construed neither
for nor against Landlord or Tenant, but shall be given a fair and reasonable
interpretation in accordance with the meaning of its terms and the intent of the
parties.

 

27.11 Independent Covenants. Each covenant, agreement, obligation or other
provision of this Lease to be performed hereunder by Tenant are separate and
independent covenants of Tenant, and not dependent on any other provision of the
Lease.

 

27.12 Number and Gender. All terms and words used in this Lease, regardless of
the number or gender in which they are used, shall be deemed to include the
appropriate number and gender, as the context may require.

 

27.13 Time is of the Essence. Time is of the essence of this Lease and the
performance of all obligations hereunder.

 

27.14 Exhibits. Exhibit A through Exhibit H and Addendum 1 through Addendum 5
are incorporated into this Lease by reference and made a part hereof.

 

27.15 Offer to Lease. The submission of this Lease to Tenant or its broker or
other agent, does not constitute an offer to Tenant to lease the Premises. This
Lease shall have no force and effect until (a) it is executed and delivered by
Tenant to Landlord and (b) it is fully reviewed and executed by Landlord and
delivered to Tenant.

 

27.16 No Counterclaim; Choice of Venue. It is mutually agreed that in the event
Landlord commences any summary proceeding for non-payment of Rent, Tenant will
not interpose any counterclaim of whatever nature or description in any such
proceeding. In addition, Tenant hereby



--------------------------------------------------------------------------------

submits to local jurisdiction in the State of Colorado and agrees that any
action by Tenant against Landlord shall be instituted in the State of Colorado
and that Landlord shall have personal jurisdiction over Tenant for any action
brought by Landlord against Tenant in the State of Colorado.

 

27.17 Choice of Venue. Tenant and Landlord hereby submit to local jurisdiction
in Broomfield County, State of Colorado and agree that any action by Tenant or
Landlord shall be instituted in the State of Colorado and that each party shall
have personal jurisdiction over the other for any action brought in the State of
Colorado.

 

27.18 Rights Reserved by Landlord. Landlord reserves the following rights
exercisable without notice (except as otherwise expressly provided to the
contrary in this Lease) and without being deemed an eviction or disturbance of
Tenant’s use or possession of the Premises or giving rise to any claim for
set-off or abatement of Rent: (i) to close the Project after normal business
hours, except that Tenant and its employees and invitees shall be entitled to
admission at all times under such rules and regulations as Landlord prescribes
for security purposes; (ii) to install, operate and maintain security systems
which monitor, by close circuit television or otherwise, all persons entering or
leaving the Project; and (iii) to retain at all times master keys or pass keys
to the Premises.

 

27.19 Authority. Tenant warrants that all consents or approvals required of
third parties for the execution, delivery and performance of this Lease have
been obtained and that Tenant has the right and authority to enter into and
perform its covenants contained in this Lease.

 

27.20 Financial Statements. Tenant shall within fifteen (15) days after request,
but not more often than twice in a calendar year, deliver to Landlord its most
recent quarterly and annual financial statement, including balance sheet, income
statement and statement of cash flow. Such financial statement shall be audited
if an audited financial statement exists, and if unaudited shall be certified by
Tenant’s president or chief financial officer to be in accordance with generally
accepted accounting principles. Once fully executed, Tenant shall reserve the
right to record and disclose Lease Documents as appropriate in order to comply
with U.S. Securities and Exchange Commission regulations.

 

27.21 Memorandum of Lease. Neither Landlord nor Tenant shall record this Lease;
however, either party will, upon the written request of the other party, execute
a short form lease (“Memorandum of Lease”) regarding this Lease, in a form
suitable for recording in the county real estate records and otherwise
reasonably acceptable to the parties. The party requesting the execution of such
Memorandum of Lease will bear all costs of the Memorandum of Lease, including
any recording fees. Upon the execution of an amendment to this Lease and the
written request of either party, the parties shall execute a corresponding
amendment to the Memorandum of Lease. Upon the expiration or termination of this
Lease, Tenant shall execute and deliver to Landlord a written acknowledgement in
recordable form confirming that the Lease is no longer in effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

 

LANDLORD:  

TENANT:

RIDGE PARKWAY ASSOCIATES, LLC,

a Delaware limited liability company

 

McDATA CORPORATION, a Delaware

corporation

By: Alliance Commercial Holdings III, LLC,

a Colorado limited liability company, its

Manager

 

 

By:

 

 

 

/s/ JOHN KELLEY

--------------------------------------------------------------------------------

                Name:  

JOHN KELLEY

--------------------------------------------------------------------------------

                Title:  

CEO and President

--------------------------------------------------------------------------------

       

By: Alliance Commercial Partners, L.L.C., a

Colorado limited liability company, its

Managing member

           

By:

 

 

 

/s/ LARRY A. LANCE

--------------------------------------------------------------------------------

  By:  

/s/ TOM MCGIMPSEY

--------------------------------------------------------------------------------

   

Name:

 

LARRY A. LANCE

--------------------------------------------------------------------------------

      Name:  

TOM MCGIMPSEY

--------------------------------------------------------------------------------

    Title:   Member       Title:  

VICE PRESIDENT

--------------------------------------------------------------------------------

 

M1:1107411.10